Exhibit 10.16

 

 

 

CREDIT AND SECURITY AGREEMENT

by and among

ZHONE TECHNOLOGIES, INC.,

and

ZTI MERGER SUBSIDIARY III, INC.,

as Borrowers,

and

PREMISYS COMMUNICATIONS, INC.,

ZHONE TECHNOLOGIES INTERNATIONAL, INC.,

PARADYNE NETWORKS, INC.,

and

PARADYNE CORPORATION,

as Guarantors,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

Dated as of March 13, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   DEFINITIONS AND CONSTRUCTION      1       1.1    Definitions, Code Terms,
Accounting Terms and Construction      1   

2.

      LOANS AND TERMS OF PAYMENT      1       2.1    Revolving Loan Advances   
  1       2.2    [Intentionally Omitted]      1       2.3    Borrowing
Procedures      1       2.4    Payments; Prepayments      2       2.5   
Clearance Charge      3       2.6    Interest Rates: Rates, Payments, and
Calculations      4       2.7    Designated Account      5       2.8   
Maintenance of Loan Account; Statements of Obligations      5       2.9   
Maturity Termination Dates      6       2.10    Effect of Maturity      6      
2.11    Termination or Reduction by Borrowers      6       2.12    Fees      6
      2.13    Letters of Credit      6       2.14    Illegality;
Impracticability; Increased Costs      9       2.15    Capital Requirements     
9       2.16    Extent of Each Borrower’s Liability, Contribution      10      
2.17    Zhone Technologies, Inc. as Agent for Borrowers      11   

3.

   SECURITY INTEREST      11       3.1    Grant of Security Interest      11   
   3.2    Borrowers Remain Liable      11       3.3    Assignment of Insurance
     11       3.4    Financing Statements      12       3.5    Excluded
Collateral      12   

4.

   CONDITIONS      12       4.1    Conditions Precedent to the Initial Extension
of Credit      12       4.2    Conditions Precedent to all Extensions of Credit
     12       4.3    Conditions Subsequent      12   

5.

   REPRESENTATIONS AND WARRANTIES      13   

6.

   AFFIRMATIVE COVENANTS      13       6.1    Financial Statements, Reports,
Certificates      13       6.2    Collateral Reporting      13       6.3   
Existence      13       6.4    Maintenance of Properties      13       6.5   
Taxes      13       6.6    Insurance      14       6.7    Inspection      14   
   6.8    Account Verification      14       6.9    Compliance with Laws      14
      6.10    Environmental      14       6.11    Disclosure Updates      15   
   6.12    Collateral Covenants      15       6.13    Material Contracts      18
      6.14    Location of Inventory and Equipment      18       6.15   
Formation of Subsidiaries      19       6.16    Further Assurances      19   

7.

   NEGATIVE COVENANTS      20       7.1    Indebtedness      20       7.2   
Liens      20       7.3    Restrictions on Fundamental Changes      20       7.4
   Disposal of Assets      20       7.5    Change Name      20       7.6   
Nature of Business      20   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

   7.7    Prepayments and Amendments      20       7.8    Change of Control     
21       7.9    Restricted Junior Payments      21       7.10    Accounting
Methods      21       7.11    Investments; Controlled Investments      21      
7.12    Transactions with Affiliates      21       7.13    Use of Proceeds     
22       7.14    Limitation on Issuance of Stock      22       7.15   
Consignments      22       7.16    Inventory and Equipment with Bailees      22
  

8.

   FINANCIAL COVENANTS      22   

9.

   EVENTS OF DEFAULT      23   

10.

   RIGHTS AND REMEDIES      25       10.1    Rights and Remedies      25      
10.2    Additional Rights and Remedies      25       10.3    Lender Appointed
Attorney in Fact      26       10.4    Remedies Cumulative      27       10.5   
Crediting of Payments and Proceeds      27       10.6    Marshaling      27   
   10.7    License      27       10.8    Disposition of Pledged Interests by
Lender      27       10.9    Voting and Other Rights in Respect of Pledged
Interests      28   

11.

   WAIVERS; INDEMNIFICATION      28       11.1    Demand; Protest; etc      28
      11.2    The Lender’s Liability for Collateral      28       11.3   
Indemnification      28   

12.

   NOTICES      29   

13.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER      30   

14.

   ASSIGNMENTS; SUCCESSORS      32   

15.

   AMENDMENTS; WAIVERS      32   

16.

   TAXES      32       16.1    No Setoff      32       16.2    Taxes      32   

17.

   GENERAL PROVISIONS      32       17.1    Effectiveness      32       17.2   
Section Headings      32       17.3    Interpretation      32       17.4   
Severability of Provisions      32       17.5    Debtor-Creditor Relationship   
  32       17.6    Counterparts; Electronic Execution      33       17.7   
Revival and Reinstatement of Obligations      33       17.8    Confidentiality
     33       17.9    Lender Expenses      33       17.10    Setoff      33   
   17.11    Survival      34       17.12    Patriot Act      34       17.13   
Integration      34       17.14    Bank Product Providers      34   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page      EXHIBITS AND SCHEDULES   

Schedule 1.1

     Definitions   

Schedule 2.12

     Fees   

Schedule 5.26(c)

     Pledged Interests   

Schedule 6.1

     Financial Statement, Reports, Certificates   

Schedule 6.2

     Collateral Reporting   

Schedule 7.12(a)

     Transactions with Affiliates   

Exhibit A

     Form of Compliance Certificate   

Exhibit B

     Conditions Precedent   

Exhibit C

     Conditions Subsequent   

Exhibit D

     Representations and Warranties   

Exhibit E

     Information Certificate   

Exhibit F

     Pledged Interests Addendum   

Schedule A-1

     Collection Account   

Schedule A-2

     Authorized Person   

Schedule D-1

     Designated Account   

Schedule P-1

     Permitted Investments   

Schedule P-2

     Permitted Liens   

Schedule R-1

     Real Property Collateral   

 

iii



--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
March 13, 2012, by and among WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”),
the Borrowers, and the Guarantors.

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions, Code Terms, Accounting Terms and Construction. Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1. Additionally, matters of (i) interpretation of terms defined in
the Code, (ii) interpretation of accounting terms and (iii) construction are set
forth in Schedule 1.1.

 

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loan Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, Lender agrees to make revolving loans (“Advances”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:

(i) the Maximum Revolver Amount, less the Letter of Credit Usage at such time,
less the aggregate outstanding amount of Obligations owing under or in
connection with the Ex-Im Credit Agreement, and

(ii) the Borrowing Base at such time, less the Letter of Credit Usage at such
time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Termination Date. Lender has no obligation to make an Advance at any time
following the occurrence of a Default or an Event of Default.

(c) If at any time the Maximum Revolver Amount is less than the amount of the
Borrowing Base, the amount of Advances available under Section 2.1(a) above
shall be reduced by any Reserves established by Lender with respect to amounts
that may be payable by any Borrower to third parties.

2.2 [Intentionally Omitted]

2.3 Borrowing Procedures.

(a) Procedure for Borrowing. Provided Lender has not separately agreed that
Borrowers may use the Loan Management Service, each Borrowing shall be made by a
written request by an Authorized Person delivered to Lender. Such written
request must be received by Lender no later than 9:00 a.m. (Pacific time) on the
Business Day that is the requested Funding Date (or, if a Fixed Rate Advance is
requested, 3 Business Days prior to the Business Day of the requested Borrowing)
specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day. At Lender’s election, in lieu of delivering
the above-described written request, any Authorized Person may give Lender
telephonic notice of such request by the required time. Lender is authorized to
make the Advances, and to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person;

(b) Making of Loans. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Lender shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such amount to the Designated Account; provided, however, that,
Lender shall not have the obligation to make any Advance if (1) one (1) or more
of the applicable conditions precedent set forth in Section 4 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived by Lender, or (2) the requested Borrowing would exceed
the Availability on such Funding Date.

(c) Loan Management Service. If Lender has separately agreed that Borrowers may
use the Loan Management Service, Borrowers shall not request and Lender shall no
longer honor a request for an Advance made in accordance with Section 2.3(a) and
all Advances will instead be initiated by Lender and credited to the Designated
Account as Advances as of the end of each Business Day in an amount sufficient
to maintain an agreed upon ledger balance in the Designated Account, subject
only to Availability as provided in Section 2.1. If Lender terminates Borrowers’
access to the Loan Management Service,



--------------------------------------------------------------------------------

Borrowers may continue to request Advances as provided in Section 2.3(a),
subject to the other terms and conditions of this Agreement. Lender shall have
no obligation to make an Advance through the Loan Management Service after the
occurrence of a Default or an Event of Default, or in an amount in excess of
Availability, and may terminate the Loan Management Service at any time in its
sole discretion.

(d) Protective Advances. Lender may make an Advance for any reason at any time
in its Permitted Discretion, without Borrowers’ compliance with any of the
conditions of this Agreement, and (i) disburse the proceeds directly to third
Persons in order to protect Lender’s interest in the Collateral or to perform
any obligation of Borrowers under this Agreement or otherwise to enhance the
likelihood of repayment of the Obligations, or (ii) apply the proceeds to
outstanding Obligations then due and payable to Lender (such Advance, a
“Protective Advance”).

2.4 Payments; Prepayments.

(a) Payments by Borrowers. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made as directed by Lender or as otherwise
specified in the applicable Cash Management Documents.

(b) Payments by Account Debtors. Borrowers shall instruct all Account Debtors to
make payments either directly to the Lockbox for deposit by Lender directly to
the Collection Account, or instruct them to deliver such payments to Lender by
wire transfer, ACH, or other means as Lender may direct for deposit to the
Lockbox or Collection Account or for direct application to reduce the
outstanding Advances. If any Borrower receives a payment of the Proceeds of
Collateral directly, such Borrower will promptly deposit the payment or Proceeds
into Collection Account. Until so deposited, such Borrower will hold all such
payments and Proceeds in trust for Lender without commingling with other funds
or property.

(c) Crediting Payments. For purposes of calculating Availability and the accrual
of interest on outstanding Obligations, unless otherwise provided in the
applicable Cash Management Documents or as otherwise instructed by Borrower,
each payment shall be applied to the Obligations on the first Business Day
following the Business Day of deposit to the Collection Account or other receipt
of funds by Lender provided such payment is received in accordance with Lender’s
usual and customary practices. Any payment received by Lender that is not a
transfer of immediately available funds shall be considered provisional until
the item or items representing such payment have been finally paid under
applicable law. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment, and that
portion of Borrowers’ outstanding Obligations corresponding to the amount of
such dishonored payment item shall be deemed to bear interest as if the
dishonored payment item had never been received by Lender. Each reduction in
outstanding Advances resulting from the application of such payment to the
outstanding Advances shall be accompanied by an equal reduction in the amount of
outstanding Accounts.

(d) Application of Payments. Subject to Section 2.4(f), all Collections and all
Proceeds of Collateral received by Lender, shall be applied, so long as no Event
of Default has occurred and is continuing, to reduce the outstanding Obligations
in such manner as Lender shall determine in its discretion. After payment in
full in cash of all Obligations, any remaining balance shall be transferred to
the Designated Account or otherwise to such other Person entitled thereto under
applicable law.

(e) [Intentionally Omitted].

(f) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, the sum of the Revolver Usage exceeds the
lesser (A) the Borrowing Base or (B) an amount equal to the sum of the Maximum
Revolver Amount, less the aggregate outstanding amount of obligations owing
under or in connection with the Ex-Im Credit Agreement, less Reserves (in
accordance with Section 2.1(c)), at such time (such excess amount being referred
to as the “Overadvance Amount”), then Borrowers shall promptly, but in any
event, within 3 Business Days, prepay the Obligations in an aggregate amount
equal to the Overadvance Amount. If payment in full of the outstanding revolving
loans is insufficient to eliminate the Overadvance Amount and Letter of Credit
Usage continues to exceed the Borrowing Base, Borrowers shall maintain Letter of
Credit Collateralization of the outstanding Letter of Credit Usage. Lender shall
not be obligated to provide any Advances during any period that an Overadvance
Amount is outstanding.

(ii) Dispositions. Within 3 Business Days after the date of receipt by Borrowers
or any other Loan Party or any of their Subsidiaries of the Net Cash Proceeds of
any voluntary or involuntary sale or disposition by Borrowers or any other Loan
Party or any of their Subsidiaries of assets (including casualty losses or
condemnations but excluding sales or dispositions which qualify as Permitted
Dispositions under clauses (a) or (b) of the definition of Permitted
Dispositions), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(vi) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such

 

2



--------------------------------------------------------------------------------

Person in connection with such sales or dispositions; provided that, so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrowers shall have given Lender prior written
notice of Borrowers’ intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrowers or their Subsidiaries, (C) the monies are held in a Deposit Account in
which Lender has a perfected first-priority security interest, and (D) Borrowers
or their Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 after the initial receipt of such monies, then the Loan
Party whose assets were the subject of such disposition shall have the option to
apply such monies to the costs of replacement of the assets that are the subject
of such sale or disposition unless and to the extent that such applicable period
shall have expired without such replacement, purchase, or construction being
made or completed, in which case, any amounts remaining in the cash collateral
account shall be paid to Lender and applied in accordance with
Section 2.4(f)(ii); provided, however, that Borrowers and their Subsidiaries
shall not have the right to use such Net Cash Proceeds to make such
replacements, purchases, or construction in excess of $100,000 in any given
fiscal year. Nothing contained in this Section 2.4(f)(ii) shall permit any
Borrower or any other Loan Party or any of their Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 7.4.

(iii) Extraordinary Receipts. Within 3 Business Days after the date of receipt
by any Borrower or any of its Subsidiaries of any Extraordinary Receipts, such
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(vi) in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.

(iv) Indebtedness. Within 3 Business Days after the date of incurrence by any
Borrower or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), such Borrower shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f)(vi) in an amount equal to 100%
of the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(f)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.

(v) Application of Mandatory Payments. Each prepayment pursuant to
Section 2.4(f)(i)-(iv) above shall, (A) so long as no Event of Default shall
have occurred and be continuing, be applied, first, to the outstanding principal
amount of the Advances until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (B) if an Event of Default shall have occurred and be
continuing, be applied in the manner set forth in Section 10.5.

(vi) Application of Payments to Floating Rate Advances and Fixed Rate Advances.
All payments shall be applied first to any unpaid Floating Rate Advances, and
once paid, to outstanding Fixed Rate Advances. If more than one Fixed Rate
Advance is outstanding, any payments applied to Fixed Rate Advances shall be
applied to such Fixed Rate Advances in the order and in the amounts as Lender
may deem appropriate, unless Administrative Borrower specifies at the time of
payment how such payments are to be applied.

2.5 Clearance Charge. Collections received by the Lender shall be applied as
provided in Sections 2.4(c) and (d), but the Obligations paid with such
Collections shall continue to accrue interest at the rate then applicable to
Advances as provided under Section 2.6 through the end of the first Business Day
following the Business Day that such Collections were applied to reduce such
Obligations. This one (1) Business Day clearance charge on all Collections is
acknowledged by the parties to constitute an integral aspect of the pricing of
the financing of Borrowers. The parties acknowledge and agree that the economic
benefit of the foregoing provisions of this Section 2.5 shall accrue exclusively
to Lender.

2.6 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), the principal amount
of all Obligations (except for undrawn Letters of Credit and Bank Products) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to the Interest
Rate plus the Interest Rate Margin.

(b) Fixed Rate Advances.

(i) Fixed Rates for Fixed Rate Interest Periods; Quotation of Rates. Lender will
quote Administrative Borrower a fixed interest rate based on the Daily Three
Month LIBOR rate plus the Interest Rate Margin (a “Fixed Rate”) for a three
(3) month term (each a “Fixed Rate Interest Period”, as more fully defined in
Schedule 1.1), which Fixed Rate Interest Period will commence on the Business
Day on which the request was made, provided that the request is received by
Lender no later than 9:00 a.m. Pacific Time three Business Days prior to the
Business Day that the Advance is to be funded as a Fixed Rate Advance or
continued as or converted into a Fixed Rate Advance. If the Administrative
Borrower does not promptly accept the quoted Fixed Rate, then the quote shall
expire and any subsequent request for a quote shall be subject to
redetermination by Lender.

 

3



--------------------------------------------------------------------------------

(ii) Procedure for Requesting and Renewing Fixed Rate Advances. Subject to all
of the other terms and conditions of this Agreement, Administrative Borrower may
request a Fixed Rate Advance, or convert a Floating Rate Advance to a Fixed Rate
Advance, or renew an existing Fixed Rate Advance, provided that Lender receives
the request no later than 9:00 a.m. Pacific Time three Business Days prior to
the first day of the new Fixed Rate Interest Period. Each request shall specify
the principal amount to be advanced at the Fixed Rate, or to be converted from
the Floating Rate, or to be renewed, and shall be confirmed in writing an
Authenticated Record if requested by Lender. Each Fixed Rate Advance shall be in
multiples of $1,000,000 and in the minimum amount of at least $1,000,000. No
more than four (4) separate Fixed Rate Advances may be outstanding at any time.
No Fixed Rate Advances may be made through the Loan Management Service.

(iii) Expiration of Fixed Rate Advances. Unless a Fixed Rate Advance is renewed,
paid, or prepaid on or before the expiration of the related Fixed Rate Interest
Period, each Fixed Rate Advance shall automatically be converted to a Floating
Rate Advance upon the expiration of the Fixed Rate Interest Period. An expiring
Fixed Rate Advance may not be renewed for a new Fixed Rate Interest Period if a
Default or Event of Default is then existing.

(iv) Taxes and Regulatory Costs. Borrowers shall pay Lender with respect to any
Fixed Rate Advance, all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority that are related to Daily Three Month LIBOR,
and (ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage applicable to Lender, the assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar costs imposed by any domestic or
foreign governmental authority or resulting from compliance by Lender with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority that are related to Daily Three Month LIBOR
but not otherwise included in the calculation of Daily Three Month LIBOR. In
determining which of these amounts are attributable to an existing Fixed Rate
Advance that is based on Daily Three Month LIBOR, any reasonable allocation made
by Lender among its operations shall be deemed conclusive and binding.

(v) Fixed Rate Advance Breakage Fees. Borrowers may prepay any Fixed Rate
Advance at any time in any amount, whether voluntarily or by acceleration;
provided, however, that if the Fixed Rate Advance is prepaid, Borrowers shall
pay Lender upon demand a Fixed Rate Advance breakage fee equal to the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which the Fixed Rate Interest Period matures, calculated as
follows for each such month:

(i) Determine the amount of interest that would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the applicable Fixed Rate Interest Period.

(ii) Subtract from the amount determined in (i) above the amount of interest
that would have accrued for the same month on the amount of principal prepaid
for the remaining term of the Fixed Rate Interest Period at a rate equal to
Daily Three Month LIBOR in effect on the date of prepayment for new loans
extended at a Fixed Rate.

(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by the Daily Three Month LIBOR used in (ii) above.

Borrowers acknowledges that prepayment of any Fixed Rate Advance may result in
Lender incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or liabilities.
Borrowers agree to pay the above-described Fixed Rate Advance breakage fee and
agree that this amount represents a reasonable estimate of the Fixed Rate
Advance breakage costs, expenses and/or liabilities of Lender.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at any time following the Termination Date,

(i) The principal amount of all Obligations (except for undrawn Letters of
Credit and Bank Products) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable thereunder, and

(ii) the Letter of Credit fee provided for in Section 2.12 shall be increased by
two (2) percentage points above the per annum rate otherwise applicable
hereunder, except with respect to Letters of Credit for which Lender has
received Letter of Credit Collateralization (but only so long as no Event of
Default has occurred and is continuing).

(d) Payment. Except to the extent provided to the contrary in Section 2.12, all
interest, all Letter of Credit fees, all other fees payable hereunder or under
any of the other Loan Documents, all costs and expenses payable hereunder

 

4



--------------------------------------------------------------------------------

or under any of the other Loan Documents, and all Lender Expenses shall be due
and payable, in arrears, on the first day of each month; provided that interest
accruing on any Fixed Rate Advance shall be due and payable monthly on the last
day of each month, and on the last day of the Fixed Rate Interest Period
applicable thereto. Each Borrower hereby authorizes Lender, from time to time
without prior notice to Borrowers, to charge all interest, Letter of Credit
fees, and all other fees payable hereunder or under any of the other Loan
Documents (in each case, as and when due and payable), all costs and expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when accrued or incurred), all Lender Expenses (as and when accrued or
incurred), and all fees and costs provided for in Section 2.12 (as and when
accrued or incurred), and all other payment obligations as and when due and
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to any Bank Product Provider in respect of Bank
Products) to the Loan Account, which amounts shall thereupon constitute Advances
hereunder and, shall accrue interest at the rate then applicable to Advances.
Any interest, fees, costs, expenses, Lender Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Interest Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Interest Rate automatically and immediately
shall be increased or decreased by an amount equal to such change in the
Interest Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, as of the date of this
Agreement, Borrowers are and shall be liable only for the payment of such
maximum amount as is allowed by law, and payment received from Borrowers in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7 Designated Account. Borrowers agree to establish and maintain one or more
Designated Accounts, each in the name of a single Borrower, for the purpose of
receiving the proceeds of the Advances requested by Borrowers and made by Lender
hereunder. Unless otherwise agreed by Lender and Borrowers, any Advance
requested by Borrowers and made by Lender hereunder shall be made to the
applicable Designated Account.

2.8 Maintenance of Loan Account; Statements of Obligations. Lender shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
in which will be recorded all Advances made by Lender to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Lender for
Borrowers’ account, and all other payment Obligations hereunder or under the
other Loan Documents, including accrued interest, fees and expenses, and Lender
Expenses. In accordance with Section 2.4 and Section 2.5, the Loan Account will
be credited with all payments received by Lender from Borrowers or for
Borrowers’ account. All monthly statements delivered by Lender to the Borrowers
regarding the Loan Account, including with respect to principal, interest, fees,
and including an itemization of all charges and expenses constituting Lender
Expenses owing, shall be subject to subsequent adjustment by Lender but shall,
absent manifest error, be conclusively presumed to be correct and accurate and
constitute an account stated between Borrowers and Lender unless, within 30 days
after receipt thereof by Borrowers, Borrowers shall deliver to Lender written
objection thereto describing the error or errors contained in any such
statements.

2.9 Maturity Termination Dates. Lender’s obligations under this Agreement shall
continue in full force and effect for a term ending on the earliest of (i) March
13, 2014 (the “Maturity Date”) or (ii) the date Borrowers terminate the
Revolving Credit Facility, or (iii) the date the Revolving Credit Facility
terminates pursuant to Section 10.2 following an Event of Default (the earliest
of these dates, the “Termination Date”). The foregoing notwithstanding, Lender
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default. Each Borrower jointly and severally promises to pay the
Obligations (including principal, interest, fees, costs, and expenses, including
Lender Expenses) in full on the Termination Date (other than the Hedge
Obligations, which shall be paid in accordance with the applicable Hedge
Agreement).

2.10 Effect of Maturity. On the Termination Date, all obligations of Lender to
provide additional credit hereunder shall automatically be terminated and all of
the Obligations (other than Hedge Obligations which shall be terminated in
accordance with the applicable Hedge Agreement) shall immediately become due and
payable without notice or demand and Borrowers shall immediately repay all of
the Obligations in full. No termination of the obligations of Lender (other than
cash payment in full of the Obligations and termination of the obligations of
Lender to provide additional credit hereunder) shall

 

5



--------------------------------------------------------------------------------

relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Lender’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full in cash and Lender’s obligations to provide
additional credit hereunder shall have been terminated. Provided that there are
no suits, actions, proceedings or claims pending or threatened against any
Indemnified Person under this Agreement with respect to any Indemnified
Liabilities, Lender shall, at Borrowers’ expense, release or terminate any
filings or other agreements that perfect the Security Interest, upon Lender’s
receipt of each of the following, in form and content satisfactory to Lender:
(i) cash payment in full of all Obligations and completed performance by
Borrowers with respect to their other obligations under this Agreement
(including Letter of Credit Collateralization with respect to all outstanding
Letter of Credit Usage), (ii) evidence that any obligation of Lender to make
Advances to any Borrower or provide any further credit to any Borrower has been
terminated, (iii) a general release of all claims against Lender and its
Affiliates by each Borrower and each Loan Party relating to Lender’s performance
and obligations under the Loan Documents, and (iv) an agreement by each
Borrower, each Guarantor, and any new lender to Borrowers to indemnify Lender
and its Affiliates for any payments received by Lender or its Affiliates that
are applied to the Obligations as a final payoff that may subsequently be
returned or otherwise not paid for any reason. With respect to any outstanding
Hedge Obligations which are not so paid in full, the Bank Product Provider may
require Borrowers to cash collateralize the then existing Hedge Obligations in
an amount acceptable to Lender prior to releasing or terminating any filings or
other agreements that perfect the Security Interest.

2.11 Termination or Reduction by Borrowers.

(a) Borrowers may terminate the Credit Facility or reduce the Maximum Revolver
Amount at any time prior to the Maturity Date, if they (i) deliver a notice to
Lender of their intentions at least 30 days prior to the proposed action,
(ii) pay to Lender the applicable termination fee, reduction fee or prepayment
fee set forth in Schedule 2.12, and (iii) pay the Obligations (other than the
outstanding Hedge Obligations, which shall be paid in accordance with the
applicable Hedge Agreement) in full or down to the reduced Maximum Revolver
Amount, as applicable. Any reduction in the Maximum Revolver Amount shall be in
multiples of $1,000,000, with a minimum reduction of at least $1,000,000. Each
such termination, reduction or prepayment shall be irrevocable. Once reduced,
the Maximum Revolver Amount may not be increased.

(b) The applicable termination fee, reduction fee and prepayment fee set forth
in Schedule 2.12 shall be presumed to be the amount of damages sustained by
Lender as a result of an early termination, reduction or prepayment, as
applicable and each Borrower agrees that it is reasonable under the
circumstances currently existing (including, but not limited to, the borrowings
that are reasonably expected by Borrowers hereunder and the interest, fees and
other charges that are reasonably expected to be received by Lender hereunder).
In addition, Lender shall be entitled to such early termination fee upon the
occurrence of any Event of Default described in Sections 9.4 and 9.5 hereof,
even if Lender does not exercise its right to terminate this Agreement, but
elects, at its option, to provide financing to Borrowers or permit the use of
cash collateral during an Insolvency Proceeding. The early termination fee,
reduction fee and prepayment fee, as applicable, provided for in Schedule 2.12
shall be deemed included in the Obligations.

2.12 Fees. Borrowers shall pay to Lender the fees set forth on Schedule 2.12
attached hereto.

2.13 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of a
Borrower made in accordance herewith, Lender agrees to issue a requested Letter
of Credit for the account of such Borrower. By submitting a request to Lender
for the issuance of a Letter of Credit, such Borrower shall be deemed to have
requested that Lender issue the requested Letter of Credit. Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be made in writing by an Authorized Person
and delivered to Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to Lender, and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Letter of Credit Agreements as Lender may request or
require.

(b) Lender shall have no obligation to issue, amend, renew or extend a Letter of
Credit if, after giving effect to the requested issuance, amendment, renewal, or
extension, the Letter of Credit Usage would exceed the lesser of:

(i) the lesser of (x) the Borrowing Base at such time less the outstanding
amount of Advances at such time, and (y) the Maximum Revolver Amount less the
outstanding amount of Advances, less Reserves (in

 

6



--------------------------------------------------------------------------------

accordance with Section 2.1(c) at such time, less the outstanding amount of
“Obligations” owing under or in connection with the Ex-Im Credit Agreement, or

(ii) $10,000,000.

(c) Lender shall have no obligation to issue a Letter of Credit if (i) any
order, judgment, or decree of any Governmental Authority or arbitrator shall, by
its terms, purport to enjoin or restrain Lender from issuing such Letter of
Credit or any law applicable to Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over Lender shall prohibit or request that Lender refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, or (ii) the
issuance of such Letter of Credit would violate one or more policies of Lender
applicable to letters of credit generally.

(d) Each Letter of Credit shall be in form and substance reasonably acceptable
to Lender, including the requirement that the amounts payable thereunder must be
payable in Dollars, and shall expire on a date no more than 12 months after the
date of issuance or last renewal of such Letter of Credit, which date shall be
no later than the Maturity Date; provided that the expiry date of a Letter of
Credit may extend beyond the Maturity Date, subject to the following additional
terms and conditions: (i) the expiry date shall not be later than one (1) year
beyond the Maturity Date; and (ii) no later than the Termination Date, Borrowers
shall provide Lender with Letter of Credit Collateralization for outstanding
Letters of Credit that exist as of the Termination Date. If Lender makes a
payment under a Letter of Credit, Borrowers shall pay the Lender an amount equal
to the applicable Letter of Credit Disbursement on the date such Letter of
Credit Disbursement is made and, in the absence of such payment, the amount of
the Letter of Credit Disbursement immediately and automatically shall be deemed
to be an Advance hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 4 or this Section 2.13) and, initially, shall
bear interest at the rate then applicable to Advances. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation to pay
the amount of such Letter of Credit Disbursement to Lender shall be
automatically converted into an obligation to pay Lender such resulting Advance.

(e) Each of the Borrowers hereby agrees to indemnify, save, defend, and hold
Lender harmless from any damage, loss, cost, expense, or liability, and
reasonable attorneys fees and expenses incurred by Lender arising out of or in
connection with any Letter of Credit; provided, that Borrowers shall not be
obligated hereunder to indemnify Lender for any damage, loss, cost, expense, or
liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Lender.

(f) Lender and each Borrower agree that, in paying any drawing under a Letter of
Credit, Lender shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. Neither Lender nor any correspondent, participant or assignee of
Lender shall be liable to any Loan Party for (i) any action taken or omitted in
the absence of gross negligence or willful misconduct; (ii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Agreement. Each Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, that this assumption is not intended to,
and shall not, preclude Borrowers from pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement. Neither Lender nor any correspondent, participant or assignee of
Lender shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.13(g) or for any action, neglect or
omission under or in connection with any Letter of Credit or Letter of Credit
Agreement, including in connection with the issuance or any amendment of any
Letter of Credit, the failure to issue or amend any Letter of Credit, the
honoring or dishonoring of any demand under any Letter of Credit, or the
following of any Borrower’s instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrowers. In furtherance and not in limitation
of the foregoing, Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or Lender may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit and may disregard any requirement in a Letter
of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and Lender shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Lender shall not be responsible for the wording of
any Letter of Credit (including any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance Lender may
provide to Borrowers with drafting or recommending text for any letter of credit
application or with the structuring of any transaction related to any Letter of
Credit, and each Borrower hereby acknowledges and agrees that any such
assistance will not constitute legal or other advice by Lender or any
representation or warranty by Lender that any such wording or such Letter of
Credit will be effective. Without limiting

 

7



--------------------------------------------------------------------------------

the foregoing, Lender may, as it deems appropriate, use in any Letter of Credit
any portion of the language prepared by any Borrower and contained in the Letter
of Credit Agreements relative to drawings under such Letter of Credit. Each
Borrower hereby acknowledges and agrees that Lender shall not be responsible for
delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

(g) The obligation of each Borrower to reimburse Lender for each drawing under
each Letter of Credit shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower, any Subsidiary of a Borrower or any other Loan Party may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by Lender under such Letter of Credit against presentation of a
draft or certificate that does not substantially or strictly comply with the
terms of such Letter of Credit (including, without limitation, any requirement
that presentation be made at a particular place or by a particular time of day),
or any payment made by Lender under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, any Borrower, any Subsidiary
of a Borrower or any other Loan Party, or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

(h) Each Borrower acknowledges and agrees that any and all fees, charges, costs,
or commissions in effect from time to time of Lender relating to Letters of
Credit, upon the payment or negotiation of any drawing under any Letter of
Credit, or upon the occurrence of any other activity with respect to any Letter
of Credit (including the transfer, amendment, or cancellation of any Letter of
Credit), shall be Lender Expenses for purposes of this Agreement and shall be
reimbursable promptly, but in any event, within 1 Business Day after the date on
which such fees, charges, costs, or commissions are first incurred or accrued by
Borrowers to Lender.

(i) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by Lender with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Board of Governors of the Federal Reserve System as from time to time in
effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on Lender any other condition regarding any Letter
of Credit, and the result of the foregoing is to increase, directly or
indirectly, the cost to Lender of making, participating in, or maintaining any
Letter of Credit or to reduce the amount receivable in respect thereof, then,
and in any such case, Lender may, at any time within a reasonable period after
the additional cost is incurred or the amount received is reduced, notify
Borrowers, and Borrowers shall pay within 30 days after demand therefor, such
amounts as Lender may specify to be necessary to compensate Lender for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Advances hereunder; provided that (A) Borrowers shall not be
required to provide any compensation pursuant to this Section 2.13(i) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts

 

8



--------------------------------------------------------------------------------

is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Lender of
any amount due pursuant to this Section 2.13(i), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

(j) Unless otherwise expressly agreed by Lender and Borrowers, when a Letter of
Credit is issued, (i) the rules of ISP98 and Uniform Customs shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs shall apply
to each commercial Letter of Credit.

(k) In the event of a direct conflict between the provisions of this
Section 2.13 and any provision contained in any Letter of Credit Agreement, it
is the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.13 shall control and
govern.

2.14 Illegality; Impracticability; Increased Costs. In the event that (i) any
change in market conditions or any law, regulation, treaty, or directive, or any
change therein or in the interpretation or application thereof make it unlawful
or impractical for Lender to fund or maintain extensions of credit with interest
based upon Daily Three Month LIBOR or to continue such funding or maintaining,
or to determine or charge interest rates based upon Daily Three Month LIBOR,
(ii) Lender determines that by reasons affecting the London interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining Daily Three
Month LIBOR, or (iii) Lender determines that the interest rate based on the
Daily Three Month LIBOR will not adequately and fairly reflect the cost to
Lender of maintaining or funding Advances at the interest rate based upon Daily
Three Month LIBOR, Lender shall give notice of such changed circumstances to
Borrowers and (i) interest on the principal amount of such extensions of credit
thereafter shall accrue interest at a rate equal to the Prime Rate plus the
Interest Rate Margin, and (ii) Borrowers shall not be entitled to elect Daily
Three Month LIBOR until Lender determines that it would no longer be unlawful or
impractical to do so or that such increased costs would no longer be applicable.

2.15 Capital Requirements. If, after the date hereof, Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital or reserve requirements for banks or bank holding companies,
or any change in the interpretation, implementation, or application thereof by
any Governmental Authority charged with the administration thereof, including
those changes resulting from the enactment of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and Basel III, regardless of the date enacted,
adopted or issued, or (ii) compliance by Lender or its parent bank holding
company with any guideline, request or directive of any such entity regarding
capital adequacy (whether or not having the force of law), has the effect of
reducing the return on Lender’s or such holding company’s capital as a
consequence of Lender’s loan commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by Lender to
be material, then Lender may notify Borrowers thereof. Following receipt of such
notice, Borrowers agree to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Lender of a statement in the amount and setting forth
in reasonable detail Lender’s calculation thereof and the assumptions upon which
such calculation was based (which statement shall be deemed true and correct
absent manifest error). In determining such amount, Lender may use any
reasonable averaging and attribution methods. Failure or delay on the part of
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of Lender’s right to demand such compensation; provided that Borrowers
shall not be required to compensate Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that Lender
notifies Borrowers of such law, rule, regulation or guideline giving rise to
such reductions and of Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.16 Extent of Each Borrower’s Liability, Contribution.

(a) Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender
the prompt payment and performance of, all Obligations under this Agreement and
all agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until cash payment in
full of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
any of Lender’s Liens or to preserve rights against, any security or guaranty
for the Obligations or any action, or the absence of any action, by Lender in
respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Borrower; (e) any election by Lender

 

9



--------------------------------------------------------------------------------

in an Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Lender against any Borrower for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except cash payment in full of all Obligations.

(b) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 2.16 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(c) If any Borrower makes a payment under this Section 2.16 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 2.16 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law. Notwithstanding
the foregoing, no such Guarantor Payment shall be made to the extent the
guaranty contemplated by this Agreement hereunder as to any Guarantor would be
held or determined to be void, invalid or unenforceable on account of the amount
of its aggregate liability under this Guaranty, in which case, notwithstanding
any other provision of this guaranty to the contrary, the aggregate amount of
such liability of such Borrower shall, without any further action by the
affected Borrower, the Lender, or any other person, be automatically limited and
reduced to the highest amount which is valid and enforceable.

(d) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Lender with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to Lender hereunder or under any of the
Bank Product Agreements are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

(e) Nothing contained in this Section 2.16 shall limit the liability of any
Borrower to pay extensions of credit made directly or indirectly to that
Borrower (including revolving loans advanced to any other Borrower and then
re-loaned or otherwise transferred to, or for the benefit of, such Borrower),
Obligations relating to Letters of Credit issued to support such Borrower’s
business, and all accrued interest, fees, expenses and other related Obligations
with respect thereto, for which such Borrower shall be primarily liable for all
purposes hereunder. Lender shall have the right, at any time in its discretion,
to condition an extension of credit hereunder upon a separate calculation of
borrowing availability for each Borrower and to restrict the disbursement and
use of such extensions of credit to such Borrower.

2.17 Zhone Technologies, Inc. as Agent for Borrowers. Each Borrower hereby
irrevocably appoints Zhone Technologies, Inc. as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Lender shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Lender with all notices with respect to
Advances, Letters of Credit and other extensions of credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances, Letters of Credit and other
extensions of credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender shall not
incur liability to any Borrower as a result hereof. Each Borrower expects to
derive benefit, directly or indirectly, from the handling of the Loan Account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group. To induce Lender to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify Lender and hold Lender harmless
against any and all liability, expense, loss or claim of damage or injury, made
against Lender by any Borrower or by any third party whosoever,

 

10



--------------------------------------------------------------------------------

arising from or incurred by reason of (a) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (b) Lender’s relying on any
instructions of the Administrative Borrower, except that Borrowers will have no
liability to Lender under this Section 2.17 with respect to any liability that
has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of Lender.

 

3. SECURITY INTEREST.

3.1 Grant of Security Interest. Each Borrower and each Guarantor hereby
unconditionally grants, assigns, and pledges to Lender for the benefit of Lender
and each Bank Product Provider, to secure payment and performance of the
Obligations, a continuing security interest (hereinafter referred to as the
“Security Interest”) in all of such Borrower’s and such Guarantor’s right,
title, and interest in and to the Collateral, as security for the payment and
performance of all Obligations. Following request by Lender, each Borrower and
each Guarantor shall grant Lender a Lien and security interest in all Commercial
Tort Claims that it may have against any Person. The Security Interest created
hereby secures the payment and performance of the Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Obligations and would be owed by any Borrower and/or any Guarantor to Lender or
any other Bank Product Provider, but for the fact that they are unenforceable or
not allowable (in whole or in part) as a claim in an Insolvency Proceeding
involving any Borrower due to the existence of such Insolvency Proceeding.

3.2 Borrowers Remain Liable. Anything herein to the contrary notwithstanding,
(a) each Loan Party shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Lender of any of the rights hereunder shall not release any
Loan Party from any of its duties or obligations under such contracts and
agreements included in the Collateral, and (c) Lender shall not have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Lender be obligated to perform
any of the obligations or duties of any Loan Party thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder. Until an
Event of Default shall occur, except as otherwise provided in this Agreement or
any other Loan Document, the Loan Parties shall have the right to possession and
enjoyment of the Collateral for the purpose of conducting the ordinary course of
their respective businesses, subject to and upon the terms hereof and of this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that record and beneficial
ownership of the Pledged Interests, including all voting, consensual, dividend,
and distribution rights, shall remain in the Loan Parties until (i) the
occurrence and continuance of an Event of Default and (ii) Lender has notified
Loan Parties of Lender’s election to exercise such rights with respect to the
Pledged Interests pursuant to Section 10.

3.3 Assignment of Insurance. As additional security for the Obligations, each
Borrower and each Guarantor hereby assigns to Lender for the benefit of Lender
and each Bank Product Provider all rights of such Borrower and such Guarantor
under every policy of insurance covering the Collateral and all other assets and
property of each Borrower and each Guarantor (including, without limitation
business interruption insurance and proceeds thereof) and all business records
and other documents relating to it, and all monies (including proceeds and
refunds) that may be payable under any policy, and each Borrower and each
Guarantor hereby directs the issuer of each policy to pay all such monies
directly and solely to Lender. At any time, whether or not a Default or Event of
Default shall have occurred, Lender may (but need not), in Lender’s or any
Borrower’s or any Guarantor’s name, execute and deliver proofs of claim, receive
payment of proceeds and endorse checks and other instruments representing
payment of the policy of insurance, and adjust, litigate, compromise or release
claims against the issuer of any policy. Any monies received under any insurance
policy assigned to Lender, other than liability insurance policies, or received
as payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid to Lender and, as determined by Lender in its Permitted
Discretion, either be applied to prepayment of the Obligations or disbursed to
Borrowers under payment terms reasonably satisfactory to Lender for application
to the cost of repairs, replacements, or restorations of the affected Collateral
which shall be effected with reasonable promptness and shall be of a value at
least equal to the value of the items or property destroyed.

3.4 Financing Statements. Each Borrower and each Guarantor authorizes Lender to
file financing statements describing Collateral to perfect Lender’s and each
Bank Product Provider’s Security Interest in the Collateral, and Lender may
describe the Collateral as “all personal property” or “all assets” or describe
specific items of Collateral including without limitation any Commercial Tort
Claims to the extent permitted by applicable law. All financing statements filed
before the date of this Agreement to perfect the Security Interest were
authorized by such Borrower and each Guarantor and are hereby ratified.

3.5 Excluded Collateral. Notwithstanding anything contained in this Agreement to
the contrary, the term “Collateral” shall not include: (i) voting Stock of any
CFC, solely to the extent that (y) such Stock represents more than 65% of the
outstanding voting Stock of such CFC, and (z) pledging or hypothecating more
than 65% of the total outstanding voting Stock of such CFC would result in
material adverse tax consequences; or (ii) any rights or interest in any
contract, lease, permit, license, or license agreement covering real or personal
property of any Borrower if under the terms of such contract, lease,

 

11



--------------------------------------------------------------------------------

permit, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein is prohibited as a matter of
law or under the terms of such contract, lease, permit, license, or license
agreement and such prohibition or restriction has not been waived or the consent
of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit
Lender’s security interest or lien notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (B) the foregoing exclusions of clauses (i) and (ii) shall in no
way be construed to limit, impair, or otherwise affect any of Lender’s
continuing security interests in and liens upon any rights or interests of any
Borrower in or to (1) monies due or to become due under or in connection with
any described contract, lease, permit, license, license agreement, or Stock
(including any Accounts or Stock), or (2) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
license agreement, or Stock); or (iii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral.

 

4. CONDITIONS.

4.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
Lender to make the initial extension of credit provided for hereunder is subject
to the fulfillment, to the satisfaction of Lender, of each of the conditions
precedent set forth on Exhibit B.

4.2 Conditions Precedent to all Extensions of Credit. The obligation of Lender
to make any Advances hereunder (or to extend any other credit hereunder) at any
time shall be subject to the following conditions precedent:

(a) the representations and warranties of each Borrower and each other Loan
Party or its Subsidiaries contained in this Agreement or in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct as of such earlier date);
and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

Any request for an extension of credit shall be deemed to be a representation by
each Borrower and each other Loan Party that the statements set forth in this
Section 4.2 are correct as of the time of such request and (ii) if such
extension of credit is a request for an Advance or a Letter of Credit,
sufficient Availability exists for such Advance or Letter of Credit pursuant to
Section 2.1(a) and Section 2.13.

4.3 Conditions Subsequent. The obligation of Lender to continue to make Advances
(or otherwise extend credit hereunder) is subject to the fulfillment, on or
before the date applicable thereto, of the conditions subsequent set forth on
Exhibit C (the failure by any Borrower or any other Loan Party to so perform or
cause to be performed such conditions subsequent as and when required by the
terms thereof, shall constitute an Event of Default).

 

5. REPRESENTATIONS AND WARRANTIES.

In order to induce Lender to enter into this Agreement, each Borrower and each
Guarantor makes the representations and warranties to Lender set forth on
Exhibit D. Each of such representations and warranties shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance or other extension of
credit made thereafter, as though made on and as of the date of such Advance or
other extension of credit (except to the extent that such representations and
warranties relate solely to an earlier date in which case such representations
and warranties shall continue to be true and correct as of such earlier date)
and such representations and warranties shall survive the execution and delivery
of this Agreement.

 

12



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

Each Borrower and each Guarantor covenants and agrees that, until termination of
this Agreement and payment in full of the Obligations, each Borrower and each
Guarantor shall, and shall cause its respective Subsidiaries to, comply with
each of the following:

6.1 Financial Statements, Reports, Certificates. Deliver to Lender copies of
each of the financial statements, reports, and other items set forth on
Schedule 6.1 no later than the times specified therein. In addition, Zhone
Technologies, Inc. agrees that no Subsidiary of Zhone Technologies, Inc. will
have a fiscal year different from that of its own. Each Borrower agrees to
maintain a system of accounting that enables such Borrower to produce financial
statements in accordance with GAAP. Each Loan Party shall also (a) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales, and (b) maintain its
billing systems/practices substantially as in effect as of the Closing Date and
shall only make material modifications following prior notice to Lender.

6.2 Collateral Reporting. Provide Lender with each of the reports set forth on
Schedule 6.2 at the times specified therein. In addition, each Borrower agrees
to use commercially reasonable efforts in cooperation with Lender to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule (including,
if requested by Lender, the use of Lender’s Commercial Electronic Office (CEO©
portal)).

6.3 Existence. Except as otherwise permitted under Section 7.3 or Section 7.4,
at all times maintain and preserve in full force and effect (a) its existence
(including being in good standing in its jurisdiction of organization) and
(b) all rights and franchises, licenses and permits material to its business;
provided, however, that no Loan Party or any of its Subsidiaries shall be
required to preserve any such right or franchise, licenses or permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not material disadvantageous to such
Person or to the Lender; provided that Borrowers deliver at least ten (10) days
prior written notice to Lender of such Loan Party’s election not to preserve any
such right or franchise, license or permit.

6.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear and casualty excepted and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Change), and comply with the material provisions of all material leases to which
it is a party as lessee, so as to prevent the loss or forfeiture thereof, unless
such provisions are the subject of a Permitted Protest.

6.5 Taxes.

(a) Cause all assessments and taxes imposed, levied, or assessed against any
Loan Party or its Subsidiaries, or any of their respective assets or in respect
of any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, (i) such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax, and (ii) any such other Lien is at all times
subordinate to Lender’s Liens.

(b) Each Loan Party will and will cause each of its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Lender with proof reasonably satisfactory to Lender indicating
that such Loan Party and its Subsidiaries have made such payments or deposits.

6.6 Insurance. At Borrowers’ expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
Borrowers also shall maintain (with respect to each of the Loan Parties and
their Subsidiaries) business interruption, general liability, flood insurance,
for Collateral located in a flood plain, product liability insurance, director’s
and officer’s liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to Lender
and in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to Lender;
provided that in any event the amount of business interruption insurance shall
not be less than $46,000,000 at any time. All property insurance policies
covering the Collateral are to be made payable to Lender for the benefit of
Lender, as its interests may appear, in case of loss, pursuant to a lender loss
payable endorsement acceptable to Lender and are to contain such other
provisions as Lender may reasonably require to fully protect the Lender’s
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Lender, with the lender loss payable (but only in respect of

 

13



--------------------------------------------------------------------------------

Collateral) and additional insured endorsements (with respect to general
liability coverage) in favor of Lender and shall provide for not less than 30
days (10 days in the case of non-payment) prior written notice to Lender of the
exercise of any right of cancellation. If Borrowers fail to maintain such
insurance, Lender may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Lender’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrowers shall give Lender prompt notice of any loss
exceeding $50,000 covered by their casualty or business interruption insurance.
Upon the occurrence of an Event of Default, Lender shall have the sole right to
file claims under any property and general liability insurance policies in
respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

6.7 Inspection. Permit Lender and each of Lender’s duly authorized
representatives to visit any of its properties and inspect any of its assets or
books and records, to conduct appraisals and valuations, to examine and make
copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times and intervals as Lender may designate and, so long as
no Default or Event of Default exists, with reasonable prior notice to
Borrowers. So long as no Event of Default has occurred and is continuing,
Borrower shall only be responsible for reimbursing Lender for Lender’s costs and
expenses incurred for up to four (4) such inspections during any calendar year.

6.8 Account Verification. Permit Lender, in Lender’s name or in the name of a
nominee of Lender, to verify the validity, amount or any other matter relating
to any Account, by mail, telephone, facsimile transmission or otherwise.
Further, at the request of Lender, Borrowers shall send requests for
verification of Accounts or send notices of assignment of Accounts to Account
Debtors and other obligors.

6.9 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

6.10 Environmental.

(a) Keep any property either owned or operated by any Borrower or any other Loan
Party or its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances satisfactory to Lender and in an amount sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens;

(b) Comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests;

(c) Promptly notify Lender of any release of which any Borrower or any other
Loan Party has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by any Loan Party or its Subsidiaries and
take any Remedial Actions required to abate said release or otherwise to come
into compliance, in all material respects, with applicable Environmental Law;
and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Lender with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Loan Party or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against any
Loan Party or its Subsidiaries, and (iii) written notice of a violation,
citation, or other administrative order from a Governmental Authority.

6.11 Disclosure Updates.

(a) Promptly and in no event later than 5 Business Days after obtaining
knowledge thereof or after the occurrence thereof, whichever is earlier, notify
Lender:

(i) if any written information, exhibit, or report furnished to Lender
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. Any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto;

 

14



--------------------------------------------------------------------------------

(ii) of all actions, suits, or proceedings brought by or against any Loan Party
or any of its Subsidiaries before any court or Governmental Authority which
reasonably could be expected to result in a Material Adverse Change, provided
that, in any event, such notification shall not be later than 5 days after
service of process with respect thereto on any Loan Party;

(iii) of (x) any disputes or claims by any Borrower’s customers exceeding
$100,000 individually or $300,000 in the aggregate during any fiscal year; or
(y) Goods returned to or recovered by any Borrower outside of the ordinary
course of business with a fair market value exceeding, individually or in the
aggregate, $50,000;

(iv) of any material loss or damage to any Collateral or any substantial adverse
change in the Collateral;

(v) of a violation of any law, rule or regulation, the non-compliance with which
reasonably could be expected to result in a Material Adverse Change;

(vi) of the occurrence of an ERISA Event; or

(i) of the occurrence of any of the following: (1) Zhone Technologies, Inc., a
Delaware corporation, shall fail to directly own and control 100% of the Stock
of Zhone Technologies do Brasil LTDA, Astarte Fiber Networks, Inc., or Zhone
Holdings, Inc.; (2) ZTI Merger Subsidiary III, Inc. shall fail to directly own
and control 100% of the Stock of Zhone International Ltd., Xybridge
Technologies, Inc., Zhone Technologies Campus, LLC, or Zhone Technologies
S.R.L.; (3) Zhone Holdings, Inc. shall fail to directly own and control 100% of
the Stock of Sorrento Networks Europe SA, R-Net International, Inc., or Sciteq
Communications, Inc.; (4) Zhone International Ltd. shall fail to directly own
and control 100% of the Stock of Zhone Technologies B.V.; or (5) Zhone
Technologies B.V. shall fail to directly own and control 100% of the Stock of
Zhone Technologies de Colombia Limitada, Zhone AB, Zhone Technologies KK, or
Zhone Technologies S. de R.L. de C.V.

(b) Immediately upon obtaining knowledge thereof or after the occurrence
thereof, notify Lender of any event or condition which constitutes a Default or
an Event of Default and provide a statement of the action that such Borrower
proposes to take with respect to such Default or Event of Default.

Upon request of Lender, each Loan Party shall deliver to Lender any other
materials, reports, records or information reasonably requested relating to the
operations, business affairs, financial condition of any Loan Party or its
Subsidiaries or the Collateral.

6.12 Collateral Covenants.

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $100,000 or more for all such Negotiable Collateral, Investment
Related Property, or Chattel Paper, the Loan Parties shall promptly (and in any
event within 5 Business Days after receipt thereof), notify Lender thereof, and
if and to the extent that perfection or priority of Lender’s Security Interest
is dependent on or enhanced by possession, the applicable Loan Party, promptly
(and in any event within 5 Business Days) after request by Lender, shall execute
such other documents and instruments as shall be requested by Lender or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Lender, together
with such undated powers (or other relevant document of assignment or transfer
acceptable to Lender) endorsed in blank as shall be requested by Lender, and
shall do such other acts or things deemed necessary or desirable by Lender to
enhance, perfect and protect Lender’s Security Interest therein;

(b) Chattel Paper.

(i) Promptly (and in any event within 2 Business Days) after request by Lender,
each Loan Party shall take all steps reasonably necessary to grant Lender
control of all electronic Chattel Paper of any Loan Party in accordance with the
Code and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the individual or aggregate value or face
amount of such electronic Chattel Paper equals or exceeds $50,000; and

(ii) If any Loan Party retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of Lender, such Chattel Paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Wells Fargo Bank,
National Association, as Lender”;

 

15



--------------------------------------------------------------------------------

(c) Control Agreements.

(i) Except to the extent otherwise provided by Section 7.11, each Loan Party
shall obtain a Control Agreement, from each bank (other than Lender) maintaining
a Deposit Account for such Loan Party;

(ii) Except to the extent otherwise provided by Section 7.11, each Loan Party
shall obtain a Control Agreement, from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for any Loan Party; and

(iii) Except to the extent otherwise provided by Section 7.11, each Loan Party
shall cause Lender to obtain “control”, as such term is defined in the Code,
with respect to all of such Loan Party’s investment property;

(d) Letter-of-Credit Rights. If the Loan Parties (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $50,000 or
more in the aggregate, then the applicable Loan Party or Loan Parties shall
promptly (and in any event within 2 Business Days after becoming a beneficiary),
notify Lender thereof and, promptly (and in any event within 2 Business Days)
after request by Lender, enter into a tri-party agreement with Lender and the
issuer or confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Lender and directing all payments thereunder to the
Collection Account unless otherwise directed by Lender, all in form and
substance satisfactory to Lender;

(e) Commercial Tort Claims. If the Loan Parties (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $50,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Loan Party or Loan Parties shall promptly (and in any event
within 2 Business Days of obtaining such Commercial Tort Claim), notify Lender
upon incurring or otherwise obtaining such Commercial Tort Claims and, promptly
(and in any event within 2 Business Days) after request by Lender, amend
Schedule 5.6(d) to the Information Certificate to describe such Commercial Tort
Claims in a manner that reasonably identifies such Commercial Tort Claims and
which is otherwise reasonably satisfactory to Lender, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Lender to give Lender a first
priority, perfected security interest in any such Commercial Tort Claim, which
Commercial Tort Claim shall not be subject to any other Liens;

(f) Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $100,000, if any Account or
Chattel Paper of any Loan Party arises out of a contract or contracts with the
United States of America or any State or any department, agency, or
instrumentality thereof, Loan Parties shall promptly (and in any event within 2
Business Days of the creation thereof) notify Lender thereof and, promptly (and
in any event within 2 Business Days) after request by Lender, execute any
instruments or take any steps reasonably required by Lender in order that all
moneys due or to become due under such contract or contracts shall be assigned
to Lender, for the benefit of Lender, and shall provide written notice thereof
under the Assignment of Claims Act or other applicable law;

(g) Intellectual Property.

(i) Upon the request of Lender, in order to facilitate filings with the PTO and
the United States Copyright Office, each Loan Party shall execute and deliver to
Lender one or more Copyright Security Agreements or Patent and Trademark
Security Agreements to further evidence Lender’s Lien on such Loan Party’s
Patents, Trademarks, Copyrights, or Intellectual Property Licenses, and the
General Intangibles of such Loan Party relating thereto or represented thereby;

(ii) Each Loan Party shall have the duty, with respect to Intellectual Property
and Intellectual Property Licenses that are necessary in the conduct of such
Loan Party’s business, to use commercially reasonable efforts to protect and
diligently enforce and defend at such Loan Party’s expense its Intellectual
Property and Intellectual Property Licenses, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation, or
dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights or rights in
Intellectual Property of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter until the termination of this Agreement,
(C) to prosecute diligently any patent application that is part of the Patents
pending as of the date hereof or hereafter until the termination of this
Agreement, (D) to take all reasonable and necessary action to preserve and
maintain all of such Loan Party’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Loan Party who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment to such
Loan Party of Intellectual Property rights created or developed and obligations
of confidentiality. No Loan Party shall abandon any Intellectual Property or

 

16



--------------------------------------------------------------------------------

Intellectual Property License that is necessary in the conduct of such Loan
Party’s business. Each Loan Party shall take the steps described in this
Section 6.12(g)(ii) with respect to all new or acquired Intellectual Property to
which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in the conduct of such Loan Party’s business;

(iii) Each Loan Party acknowledges and agrees that Lender shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Loan Party. Without limiting the generality of this Section 6.12(g)(iii),
each Loan Party acknowledges and agrees that Lender shall not be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but Lender may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of the Loan
Parties and shall be chargeable to the Loan Account; and

(iv) No Loan Party shall enter into any Intellectual Property License to receive
any license or rights in any Intellectual Property of any other Person unless
such Loan Party has used commercially reasonable efforts to permit the
assignment of or grant of a security interest in such Intellectual Property
License (and all rights of such Loan Party thereunder) to Lender (and any
transferees of Lender);

(h) Investment Related Property.

(i) Upon the occurrence and during the continuance of an Event of Default,
following the request of Lender, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Loan Party shall be held by the Loan Parties in trust for the benefit of
Lender segregated from such Loan Party’s other property, and such Loan Party
shall deliver it promptly to Lender in the exact form received; and

(ii) Each Loan Party shall cooperate with Lender in obtaining all necessary
approvals and making all necessary filings under federal, state, local, or
foreign law to effect the perfection of the Security Interest on the Investment
Related Property or to effect any sale or transfer thereof;

(i) Real Property; Fixtures. Upon the acquisition by any Loan Party of any fee
interest in Real Property with a fair market value in excess of $100,000, such
Loan Party will promptly (and in any event within 2 Business Days of
acquisition) notify Lender of the acquisition of such Real Property and will
grant to Lender a first priority Mortgage on each fee interest in Real Property
now or hereafter owned by such Loan Party, which Real Property shall not be
subject to any other Liens except Permitted Liens, and shall deliver such other
documentation and opinions, in form and substance satisfactory to Lender, in
connection with the grant of such Mortgage as Lender shall request in its
Permitted Discretion, including appraisals, title insurance policies and
endorsements, surveys, financing statements, fixture filings, flood insurance,
flood insurance certifications and environmental audits and such Loan Party
shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable attorneys fees and expenses) incurred in connection
therewith. All such appraisals, title insurance policies and endorsements,
environmental audits and surveys shall be prepared or issued by parties
reasonably acceptable to Lender. To the extent permitted by applicable law, all
of the Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property;

(j) Controlled Accounts.

(i) Within 15 days following the Closing Date (the “Cash Management Transition
Period”), each Loan Party shall (A) establish and maintain at Lender all Cash
Management Services, including all deposit accounts and lockbox services. Such
Cash Management Services maintained by each Loan Party shall be of a type and on
terms reasonably satisfactory to Lender;

(ii) Until such time as the Loan Parties have established all of their Cash
Management Services with Lender, during the Cash Management Transition Period
each Loan Party shall maintain Cash Management Services of a type and on terms
reasonably satisfactory to Lender at one or more of the banks set forth on
Schedule 6.12(j) to the Information Certificate (each a “Controlled Account
Bank”), and shall take reasonable steps to ensure that all of its and its
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such Controlled Account Bank, and (B) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to a Loan Party) into a bank account of such
Loan Party (each, a “Controlled Account”) at one of the Controlled Account
Banks; and

(iii) During the Cash Management Transition Period, if requested by Lender, each
Loan Party shall maintain Control Agreements with the applicable Controlled
Account Bank, in form and substance reasonably acceptable to Lender. Each such
Control Agreement shall provide, among other things, that (A) the Controlled
Account Bank will comply with any instructions originated by Lender directing
the disposition of the collected funds in such Controlled Account without

 

17



--------------------------------------------------------------------------------

further consent by the applicable Loan Party, (B) the Controlled Account Bank
waives, subordinates, or agrees not to exercise any rights of setoff or
recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) the Controlled Account Bank will forward, by daily standing
wire transfer, all amounts in the applicable Controlled Account to the
Collection Account;

(k) Pledged Interests.

(i) If any Loan Party shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within 2 Business Days after acquiring or obtaining such Collateral)
deliver to Lender a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

(ii) Each Loan Party shall promptly deliver to Lender a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

(iii) No Loan Party shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

(iv) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Loan
Party hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such Loan
Party in a securities account. In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide or shall provide that such
Pledged Interests are securities governed by Section 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction; and

(l) Motor Vehicles. Promptly, upon the request of Lender (which request may be
made at any time), each Loan Party shall deliver to Lender, an original
certificate of title for each such motor vehicle together with a signed motor
vehicle title application (or similar document) naming Lender as first lien
holder with respect to such motor vehicle and will cause such title certificates
to be filed (with the Lender’s Lien noted thereon) in the appropriate state
motor vehicle filing office.

6.13 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 6.1, provide Lender with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate.
Borrower shall maintain all Material Contracts in full force and effect and
shall not default in the payment or performance of its obligations thereunder,
except in respect of a bona fide dispute as to such contract.

6.14 Location of Inventory and Equipment. Keep each Loan Party’s and its
Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment out for
repair) only at the locations identified on Schedule 5.29 to the Information
Certificate and keep their chief executive offices only at the locations
identified on Schedule 5.6(b) to the Information Certificate; provided, however,
that Borrowers may amend Schedule 5.29 to the Information Certificate so long as
such amendment occurs by written notice to Lender not less than 10 days prior to
the date on which such Inventory or Equipment is moved to such new location, and
so long as, at the time of such written notification, the applicable Loan Party
provides Lender a Collateral Access Agreement with respect thereto if such
location is not owned by such Loan Party.

6.15 Formation of Subsidiaries. At the time that any Loan Party forms any direct
or indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, such Loan Party shall (a) within 10 days of such formation or
acquisition (or such later date as permitted by Lender in its Permitted
Discretion) cause any such new Subsidiary to provide to Lender a joinder to this
Agreement and a Guaranty, together with such other security documents (including
mortgages with respect to any Real Property owned in fee of such new Subsidiary
with a fair market value of at least $250,000), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Lender (including
being sufficient to grant Lender a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary);
provided that a Guaranty and such other security documents shall not be required
to be provided to Lender with respect to any Subsidiary of Borrower that is a
CFC if providing such documents would result in adverse tax consequences or the
costs to the Loan Parties of providing such Guaranty, executing any security
documents or perfecting the security interests created thereby are unreasonably
excessive (as determined by Lender in consultation with Borrowers) in relation
to the benefits of Lender of the security or guarantee afforded thereby,
(b) within 10 days of such formation or acquisition (or such later date as
permitted by Lender in its Permitted Discretion) provide to Lender a

 

18



--------------------------------------------------------------------------------

pledge agreement and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary reasonably satisfactory to Lender; provided that only 65% of the
total outstanding voting Stock of any first tier Subsidiary of a Borrower that
is a CFC (and none of the Stock of any Subsidiary of such CFC) shall be required
to be pledged if pledging a greater amount would result in adverse tax
consequences or the costs to the Loan Parties of providing such pledge or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Lender in consultation with Borrowers) in relation to the benefits
of Lender of the security or guarantee afforded thereby (which pledge, if
reasonably requested by Lender, shall be governed by the laws of the
jurisdiction of such Subsidiary), and (c) within 10 days of such formation or
acquisition (or such later date as permitted by Lender in its Permitted
Discretion) provide to Lender all other documentation, including one or more
opinions of counsel reasonably satisfactory to Lender, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 6.15 shall be a Loan Document.

6.16 Further Assurances.

(a) At any time upon the reasonable request of Lender, execute or deliver to
Lender any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust, opinions of counsel, and all other documents (the “Additional Documents”)
that Lender may reasonably request and in form and substance reasonably
satisfactory to Lender, to create, perfect, and continue perfection or to better
perfect Lender’s Liens in all of the assets of each Loan Party (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Lender in any Real Property
acquired by any Loan Party after the Closing Date with a fair market value in
excess of $100,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Loan Party that is a CFC if providing such
documents would result in adverse tax consequences or the costs to the Loan
Parties of providing such documents are unreasonably excessive (as determined by
Lender in consultation with such Loan Party) in relation to the benefits to
Lender afforded thereby. To the maximum extent permitted by applicable law, if a
Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time,
not to exceed 30 days following the request to do so, such Borrower and such
other Loan Party hereby authorizes Lender to execute any such Additional
Documents in the applicable Borrower’s or other Loan Party’s name, as
applicable, and authorizes Lender to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Lender may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of each Borrower
and each other Loan Party and all of the outstanding capital Stock of each Loan
Party that is the Subsidiary of another Loan Party (subject to exceptions and
limitations contained in the Loan Documents with respect to CFCs);

(b) Each Borrower and each other Loan Party authorizes the filing by Lender of
financing or continuation statements, or amendments thereto, and such Loan Party
will execute and deliver to Lender such other instruments or notices, as Lender
may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby;

(c) Each Borrower and each other Loan Party authorizes Lender at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by Part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of such financing
statement. Each Borrower and each other Loan Party also hereby ratifies any and
all financing statements or amendments previously filed by Lender in any
jurisdiction; and

(d) Each Borrower and each other Loan Party acknowledges that no Loan Party is
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of Lender, subject to such Loan Party’s rights
under Section 9-509(d)(2) of the Code.

 

7. NEGATIVE COVENANTS.

Each Borrower and each other Loan Party covenants and agrees that, until
termination of all of the commitments of Lender hereunder to provide any further
extensions of credit and payment in full of the Obligations, the Loan Parties
will not and will not permit any of their Subsidiaries to do any of the
following:

7.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

19



--------------------------------------------------------------------------------

7.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

7.3 Restrictions on Fundamental Changes.

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock, except for (i) any merger between Loan Parties, provided that a Borrower
must be the surviving entity of any such merger to which it is a party, and
(ii) any merger between Subsidiaries of a Borrower that are not Loan Parties, or
any merger of a Subsidiary of Borrower into a Loan Party, so long as such Loan
Party is the surviving entity of any such merger to which it is a party;

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than a Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of a
Borrower that is not a Loan Party (other than any such Subsidiary the Stock of
which (or any portion thereof) is subject to a Lien in favor of Lender) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of a Borrower that is not liquidating or dissolving;

(c) Suspend or cease operation of a substantial portion of its or their
business, except as permitted pursuant to clauses 7.3(a) or (b) above or in
connection with the transactions permitted pursuant to Section 7.4; or

(d) Other than in order to consummate a Permitted Acquisition, form or acquire
any direct or indirect Subsidiary.

7.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 7.3 or 7.12, Loan Parties shall not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral or any other asset except as expressly
permitted by this Agreement. Lender shall not be deemed to have consented to any
sale or other disposition of any of the Collateral or any other asset except as
expressly permitted in this Agreement or the other Loan Documents.

7.5 Change Name. Change any Borrower’s or any other Loan Party’s or any of its
Subsidiaries’ name, organizational identification number, state of organization,
organizational identity or “location” for purposes of Section 9-307 of the Code,
except on not less than thirty (30) days prior written notice to Lender and
subject to compliance with any other requirements of this Agreement or the other
Loan Documents.

7.6 Nature of Business. Make any change in the nature of its or their business
as conducted on the date of this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, however, that the foregoing shall not prevent any other Loan Party or
any of its Subsidiaries from engaging in any business that is reasonably related
or ancillary to its or their business.

7.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 7.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, and (B) Permitted Intercompany
Advances, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (e) and (f) of the definition of
Permitted Indebtedness;

 

20



--------------------------------------------------------------------------------

(ii) any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of Lender; or

(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of Lender.

7.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.9 Restricted Junior Payments. Make any Restricted Junior Payment, other than
the following:

(a) Any Loan Party (other than a Borrower) may make a dividend or distribution
to any other Loan Party; and

(b) Any Borrower may make a dividend or distribution to another Borrower.

7.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

7.11 Investments; Controlled Investments.

(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

(b) Other than amounts deposited into Deposit Accounts identified on
Schedule 5.15 to the Information Certificate which are specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for each Loan Party’s or their Subsidiaries’ employees, make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts unless such Borrower
and such other Loan Party or its Subsidiaries, as applicable, and the applicable
bank (as permitted solely pursuant to Section 6.12(j) or securities intermediary
have entered into Control Agreements with Lender governing such Permitted
Investments in order to perfect (and further establish) Lender’s Liens in such
Permitted Investments. Except as provided in Section 6.12(j), Borrowers and such
Loan Parties shall not and shall not permit their Subsidiaries to establish or
maintain any Deposit Account or Securities Account with a banking institution
other than Lender; provided that the Loan Parties and their Subsidiaries may
maintain accounts that are not subject to a Control Agreement in favor of Lender
that have a balance that does not exceed $50,000 per account or $150,000 in the
aggregate for all such accounts.

7.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Borrower, any Loan Party or
any of their Subsidiaries except for:

(a) those transactions set forth on Schedule 7.12(a);

(b) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between a Borrower or any other Loan Party or its
Subsidiaries, on the one hand, and any Affiliate of a Borrower, any other Loan
Party or its Subsidiaries, on the other hand, so long as such transactions
(i) are fully disclosed to Lender prior to the consummation thereof, if they
involve one or more payments by a Borrower or a Loan Party or its Subsidiaries
in excess of $50,000 for any single transaction or series of related
transactions, and (ii) are no less favorable, taken as a whole, to the Borrowers
or the other Loan Parties or their Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate;

(c) so long as it has been approved by a Loan Party’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Loan Party or its applicable Subsidiary;

(d) the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party and
its Subsidiaries in the ordinary course of business and consistent with industry
practice; and

(e) transactions permitted by Section 7.3, Section 7.7, or Section 7.9, or any
Permitted Intercompany Advance.

 

21



--------------------------------------------------------------------------------

7.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with Borrowers’ existing credit facility with Silicon
Valley Bank, and (ii) to pay fees, costs, and expenses, including Lender
Expenses, incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, general corporate and working
capital purposes for their lawful and permitted purposes (including that no part
of the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System).

7.14 Limitation on Issuance of Stock. Except for the issuance or sale of common
stock or Permitted Preferred Stock by the Borrowers or the other Loan Parties,
issue or sell or enter into any agreement or arrangement for the issuance and
sale of any of their Stock.

7.15 Consignments. Consign any of its or their Inventory or sell any of its or
their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale, except as set forth on Schedule 7.15 to the
Information Certificate.

7.16 Inventory and Equipment with Bailees. Store the Inventory or Equipment of
any Loan Party or its Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party, except as set forth on Schedule 7.16 to the
Information Certificate.

7.17 Cash Balances. Allow the aggregate amount of cash and Cash Equivalents held
by or for the benefit of Subsidiaries of the Loan Parties (other than the Loan
Parties themselves) to be greater than $1,000,000 at any time.

 

8. FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrowers will comply with each of the following financial
covenants:

(a) Minimum Liquidity. Have Liquidity of at least the following:

 

Minimum Liquidity

  

Applicable Period/Test Date

$3,000,000

   At all times

(b) Minimum EBITDA. If a Liquidity Trigger Event shall occur, Borrowers shall
achieve EBITDA, for the periods described below, of at least the required amount
set forth in the following table for the applicable period set forth opposite
thereto (it being understand that such requirement shall be effective
immediately and retroactively) (numbers appearing between “< >“ are negative):

 

Applicable Amount

  

Applicable Period

$<4,600,000>

   Three-month period ending March 31, 2012

$<5,200,000>

   Six-month period ending June 30, 2012

$<4,300,000>

   Nine-month period ending September 30, 2012

$<3,125,000>

   Twelve-month period ending December 31, 2012

(c) Maximum Capital Expenditures. Shall not incur or contract to incur
Non-Financed Capital Expenditures in excess of (i) $2,000,000 in payments in the
aggregate during the fiscal year ending December 31, 2012, or (ii) $1,000,000 in
payments in the aggregate during the period January 1, 2012 through June 30,
2012. Borrowers shall provided a report to Lender on the status of their
Non-Financial Capital Expenditures each month.

 

22



--------------------------------------------------------------------------------

Borrowers shall deliver their Projections for subsequent fiscal years to Lender
as required in Section 6.1 and shall work with Lender to set financial covenants
for periods beyond those set forth above. Failure to set financial covenants
prior to December 31 for each subsequent fiscal year shall constitute an Event
of Default.

 

9. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

9.1 If any Borrower fails to pay (i) when due and payable, or when declared due
and payable, all or any portion of the Obligations consisting of principal, or
(ii) within three (3) Business Days after the date when due and payable,
interest, fees, charges or other amounts due Lender or any Bank Product
Provider, reimbursement of Lender Expenses, or other amounts (other than any
portion thereof constituting principal) constituting Obligations (including any
portion thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding);

9.2 If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 4.3 6.1, 6.2, 6.3 (solely if any Loan Party is not in good
standing in its jurisdiction of organization), 6.5(b), 6.6, 6.7 (solely if any
Loan Party refuses to allow Lender or its representatives or agents to visit
such Loan Party’s properties, inspect its assets or books or records, examine
and make copies of its books and records, or discuss such Loan Party’s affairs,
finances, and accounts with officers and employees of such Loan Party), 6.8,
6.11, 6.12; 6.13 or 6.14, of this Agreement, (ii) Section 7 of this Agreement,
or (iii) Section 8 of this Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 6.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 6.5(a) (other than F.I.C.A., F.U.T.A., federal
income taxes and any other taxes or assessments the non-payment of which may
result in a lien having priority over Lender’s Liens), 6.9, 6.10, and 6.15 of
this Agreement and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known to or
should have been known by any officer of such Loan Party or (ii) the date on
which written notice thereof is given to such Loan Party by Lender; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is unable to be cured or is the subject of
another provision of this Section 9 (in which event such other provision of this
Section 9 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to or should have been known by any officer of such Loan Party or (ii) the date
on which written notice thereof is given to such Loan Party by Lender;

9.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $50,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

9.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

9.5 If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein; provided that Lender shall
have no obligation to provide any extension of credit to Borrowers during such
60 calendar day period;

9.6 If any Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business or affairs of such Loan Party and its Subsidiaries, taken
as a whole;

 

23



--------------------------------------------------------------------------------

9.7 If there is (a) a default (after giving effect to any applicable grace, cure
or notice period) in one or more agreements to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $250,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, or (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which any Loan
Party is a party;

9.8 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

9.9 If the obligation of any Guarantor under a Guaranty is limited or terminated
by operation of law or by such Guarantor (other than in accordance with the
terms of this Agreement or the Guaranty), or if any Guarantor fails to perform
any obligation under a Guaranty, or repudiates or revokes or purports to
repudiate or revoke any obligation under a Guaranty, or any individual Guarantor
dies or becomes incapacitated, or any other Guarantor ceases to exist for any
reason;

9.10 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent of Permitted Liens which are permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or
(b) with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $100,000;

9.11 If any event or circumstance occurs that Lender in good faith believes may
impair the prospect of payment of all or part of the Obligations, or any Loan
Party’s ability to perform any of its material obligations under any of the Loan
Documents, or any other document or agreement described in or related to this
Agreement, or there occurs any Material Adverse Change in the business or
financial condition of any Loan Party;

9.12 If any event or circumstance shall occur which, in the Permitted Discretion
of Lender exercised in good faith, would be reasonably likely to cause Lender to
suspect that any Loan Party has engaged in fraudulent activity with respect to
the Collateral or other matters;

9.13 Any director, officer, or owner of at least 20% of the issued and
outstanding ownership interests of a Loan Party is indicted for a felony offense
under state or federal law, or a Loan Party hires an officer or appoints a
director who has been convicted of any such felony offense, or a Person becomes
an owner of at least 20% of the issued and outstanding ownership interests of a
Loan Party who has been convicted of any such felony offense;

9.14 If any Loan Party fails to pay any indebtedness or obligation, which
individually or in the aggregate has principal balance outstanding in excess of
$100,000, owed to Lender or its Affiliates which is unrelated to the Credit
Facility or this Agreement as it becomes due and payable or the occurrence of
any default or event of default under any agreement between any Loan Party and
Lender or its Affiliates unrelated to the Loan Documents, in each case after
giving effect to any applicable grace, cure, or notice period;

9.15 The validity or enforceability of any Loan Document shall at any time for
any reason be declared to be null and void, or a proceeding shall be commenced
by a Loan Party or its Subsidiaries, or by any Governmental Authority having
jurisdiction over a Loan Party or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document;

9.16(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $200,000, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $200,000; or

9.17 Any “Event of Default” occurs under any of the Ex-Im Loan Documents.

So long as any Loan Party has any obligations to Lender under this Agreement,
the Events of Default contained in this Agreement shall control and the events
of default set forth under Section 13 of the Standby Letter of Credit Agreement
and Section 14 of the Commercial Letter of Credit Agreement, each executed by
the Borrowers and Lender, shall be deemed replaced

 

24



--------------------------------------------------------------------------------

by the Events of Default set forth in this Section 9; provided that upon
termination of this Agreement the events of default set forth under Section 13
of the Standby Letter of Credit Agreement and Section 14 of the Commercial
Letter of Credit Agreement automatically shall be reinstated as set forth in
such respective Sections.

 

10. RIGHTS AND REMEDIES.

10.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Lender may (in each case under clauses (a) or (b) by written
notice to Borrowers; provided that no such notice shall be required with respect
to Events of Default under Section 9.4 or Section 9.5), in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

(a) declare the Obligations (other than the Hedge Obligations, which may be
accelerated in accordance with the terms of the applicable Hedge Agreement),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower and each Loan Party;

(b) declare the funding obligations of Lender under this Agreement terminated,
whereupon such funding obligations shall immediately be terminated together with
any obligation of Lender hereunder to make Advances or issue Letters of Credit;

(c) give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to Lender for security and must be paid directly to
Lender and Lender may collect the Accounts, General Intangible and Negotiable
Collateral of each Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;

(d) in Lender’s name or in Borrowers’ name, as Borrowers’ agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of Borrowers’ mail to any address designated by Lender, otherwise
intercept Borrowers’ mail, and receive, open and dispose of Borrowers’ mail,
applying all Collateral as permitted under this Agreement and holding all other
mail for Borrowers’ account or forwarding such mail to Borrowers’ last known
address;

(e) without notice to or consent from any Borrower, and without any obligation
to pay rent or other compensation, take exclusive possession of all locations
where Borrowers conduct their business or have any rights of possession and use
the locations to store, process, manufacture, sell, use, and liquidate or
otherwise dispose of items that are Collateral, and for any other incidental
purposes deemed appropriate by Lender in good faith; and

(f) exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law.

10.2 Additional Rights and Remedies. Without limiting the generality of the
foregoing, each Borrower expressly agrees that:

(a) Lender, without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any Borrower, any Loan Party or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and
(i) require Loan Parties to, and each Borrower and each other Loan Party hereby
agrees that it will at its own expense and upon request of Lender forthwith,
assemble all or part of the Collateral as directed by Lender and make it
available to Lender at one or more locations designated by Lender where such
Borrower or Loan Party conducts business, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Lender’s or Loan Party’s offices or
elsewhere, for cash, on credit, and upon such other terms as Lender may deem
commercially reasonable. Each Borrower and each other Loan Party agrees that, to
the extent notice of sale shall be required by law, at least 10 days notice to
such Borrower or such other Loan Party of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time, and such sale may be made at the time and place
to which it was so adjourned. Each Borrower and each other Loan Party agrees
that the internet shall constitute a “place” for purposes of Section 9-610(b) of
the Code. Each Borrower and each other Loan Party agrees that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and such Borrower or

 

25



--------------------------------------------------------------------------------

such Loan Party is sufficient to constitute a commercially reasonable sale
(including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the Code;

(b) Lender may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Loan Party or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Loan Party’s Deposit
Accounts in which Lender’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Loan Party to pay the balance of such Deposit Account to or for the benefit of
Lender, and (ii) with respect to any Loan Party’s Securities Accounts in which
Lender’s Liens are perfected by control under Section 9-106 of the Code,
instruct the securities intermediary maintaining such Securities Account for the
applicable Loan Party to (A) transfer any cash in such Securities Account to or
for the benefit of Lender, or (B) liquidate any financial assets in such
Securities Account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of Lender;

(c) any cash held by Lender as Collateral and all cash proceeds received by
Lender in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Obligations in the
order set forth in Section 10.5 of this Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Obligations in full, each
Borrower and each other Loan Party shall remain jointly and severally liable for
any such deficiency; and

(d) the Obligations arise out of a commercial transaction, and that if an Event
of Default shall occur Lender shall have the right to an immediate writ of
possession without notice of a hearing. Lender shall have the right to the
appointment of a receiver for each Loan Party or for the properties and assets
of each Loan Party, and each Borrower and each other Loan Party hereby consents
to such rights and such appointment and hereby waives any objection such
Borrower or such Loan Party may have thereto or the right to have a bond or
other security posted by Lender.

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1, upon the occurrence of any Default or Event of Default described
in Section 9.4 or Section 9.5, in addition to the remedies set forth above,
without any notice to any Borrower or any other Person or any act by Lender, all
obligations of Lender to provide any further extensions of credit hereunder
shall automatically terminate and the Obligations (other than the Hedge
Obligations), inclusive of all accrued and unpaid interest thereon and all fees
and all other amounts owing under this Agreement or under any of the other Loan
Documents, shall automatically and immediately become due and payable and each
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by each Borrower.

10.3 Lender Appointed Attorney in Fact. Each Borrower and each other Loan Party
hereby irrevocably appoints Lender its attorney-in-fact, with full authority in
the place and stead of such Borrower and such Loan Party and in the name of such
Borrower or such Loan Party or otherwise, at such time as an Event of Default
has occurred and is continuing, to take any action and to execute any instrument
which Lender may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Borrower or such other Loan
Party;

(b) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(c) to file any claims or take any action or institute any proceedings which
Lender may deem necessary or desirable for the collection of any of the
Collateral of such Borrower or such other Loan Party or otherwise to enforce the
rights of Lender with respect to any of the Collateral;

(d) to repair, alter, or supply Goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to Borrower in respect of any
Account of such Borrower;

(e) to use any Intellectual Property or Intellectual Property Licenses of such
Borrower or such other Loan Party including but not limited to any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Borrower or such other Loan
Party;

 

26



--------------------------------------------------------------------------------

(f) to take exclusive possession of all locations where each Borrower or other
Loan Party conducts its business or has rights of possession, without notice to
or consent of any Borrower or any Loan Party and to use such locations to store,
process, manufacture, sell, use, and liquidate or otherwise dispose of items
that are Collateral, without obligation to pay rent or other compensation for
the possession or use of any location, except to the extent required by the
terms of any applicable Collateral Access Agreement;

(g) Lender shall have the right, but shall not be obligated, to bring suit in
its own name or in the applicable Loan Party’s name, to enforce the Intellectual
Property and Intellectual Property Licenses and, if Lender shall commence any
such suit, the appropriate Borrower or such other Loan Party shall, at the
request of Lender, do any and all lawful acts and execute any and all proper
documents reasonably required by Lender in aid of such enforcement; and

(h) to the extent permitted by law, such Borrower and each other Loan Party
hereby ratifies all that such attorney-in-fact shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable until this Agreement is terminated and all Obligations have
been paid in full in cash.

10.4 Remedies Cumulative. The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default shall be deemed a continuing waiver. No delay by Lender
shall constitute a waiver, election, or acquiescence by it.

10.5 Crediting of Payments and Proceeds. In the event that the Obligations
(other than the Hedge Obligations, which may be accelerated in accordance with
the terms of the applicable Hedge Agreement) have been accelerated pursuant to
Section 10.1 or the Lender has exercised any remedy set forth in this Agreement
or any other Loan Document, all payments received by Lender upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied in
such manner as Lender shall determine in its discretion and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

10.6 Marshaling. Lender shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, Borrower and each other Loan Party hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of Lender’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Borrower hereby irrevocably waives the
benefits of all such laws.

10.7 License. Each Borrower and each other Loan Party hereby grants to Lender a
non-exclusive, worldwide and royalty-free license to use or otherwise exploit
all Intellectual Property rights and rights in Intellectual Property Licenses of
such Borrower and such Loan Party for the purpose of: (a) completing the
manufacture of any in-process materials following any Event of Default so that
such materials become saleable Inventory, all in accordance with the same
quality standards previously adopted by such Borrower or such other Loan Party
for its own manufacturing; and (b) selling, leasing or otherwise disposing of
any or all Collateral following any Event of Default.

10.8 Disposition of Pledged Interests by Lender. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Loan Party understands that in connection with such
disposition, Lender may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Loan Party, therefore, agrees that: (a) if Lender
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Lender shall have
the right to rely upon the advice and opinion of any nationally recognized
brokerage or investment firm (but shall not be obligated to seek such advice and
the failure to do so shall not be considered in determining the commercial
reasonableness of such action) as to the best manner in which to offer the
Pledged Interest or any portion thereof for sale and as to the best price
reasonably obtainable at the private sale thereof; and (b) such reliance shall
be conclusive evidence that Lender has handled the disposition in a commercially
reasonable manner.

10.9 Voting and Other Rights in Respect of Pledged Interests. Upon the
occurrence and during the continuation of an Event of Default, (i) Lender may,
at its option, and with two (2) Business Days prior notice to such Borrower

 

27



--------------------------------------------------------------------------------

or such other Loan Party, and in addition to all rights and remedies available
to Lender under any other agreement, at law, in equity, or otherwise, exercise
all voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
any Borrower or any other Loan Party, but under no circumstances is Lender
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Lender duly exercises its right to vote any of such Pledged Interests, each
Borrower and each other Loan Party hereby appoints Lender, such Borrower’s and
such Loan Party’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote
such Pledged Interests in any manner Lender deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be. The power-of-attorney and proxy granted hereby
is coupled with an interest and shall be irrevocable. For so long as such
Borrower or such other Loan Party shall have the right to vote the Pledged
Interests owned by it, such Borrower and such other Loan Party covenants and
agrees that it will not, without the prior written consent of Lender, vote or
take any consensual action with respect to such Pledged Interests which would
materially adversely affect the rights of Lender or the value of the Pledged
Interests.

 

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Each Borrower and each other Loan Party waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by Lender on which such Loan Party may in any way be liable.

11.2 The Lender’s Liability for Collateral. Each Borrower and each other Loan
Party hereby agrees that: (a) so long as Lender complies with its obligations,
if any, under the Code, Lender shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by each Borrower
and such Loan Parties.

11.3 Indemnification. Each Borrower and each other Loan Party shall pay,
indemnify, defend, and hold the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of each Borrower and each other
Loan Party’s and its respective Subsidiaries’ compliance with the terms of the
Loan Documents, (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, (c) in connection with the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (d) with respect to the failure by any Borrower or
any other Loan Party to perform or observe any of the provisions hereof or any
other Loan Document, (e) in connection with the exercise or enforcement of any
of the rights of Lender hereunder or under any other Loan Document, and (f) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any other Loan Party or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities or Remedial Actions related in any way to any
such assets or properties of such Loan Party or any of its Subsidiaries (each
and all of the foregoing, the “Indemnified Liabilities”). The foregoing to the
contrary notwithstanding, no Borrower or any other Loan Party shall have any
obligation to any Indemnified Person under this Section 11.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, or attorneys. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which a
Borrower or any other Loan Party was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by such Borrower or Loan Party with
respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

28



--------------------------------------------------------------------------------

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile. In the case of notices or demands to Borrowers, any
other Loan Party or Lender, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrowers or Guarantors:   

c/o ZHONE TECHNOLOGIES, INC.

7195 Oakport Street

Oakland, California 94621

Attn: Chief Financial Officer

Fax No.: 510.777.7593

with courtesy copies to

(which shall not constitute Notice for purposes of this Section 12):

  

 

 

 

DLA Piper

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, Pennsylvania 19103-7300

Attn: Lisa R. Jacobs

Fax No.: 215.606.2152

If to Lender:   

WELLS FARGO BANK, NATIONAL ASSOCIATION

245 S. Los Robles Avenue, 7th Floor

Pasadena, California 91101

Attn: Relationship Manager—Zhone Technologies, Inc.

Fax No.: 626.844.9063

with courtesy copies to

(which shall not constitute Notice for purposes of this Section 12)

  

 

 

 

Morgan, Lewis & Bockius LLP

300 S. Grand Avenue, Suite 2200

Los Angeles, California 90071

Attn: J. Michael Jack

Fax No.: 213.612.2501

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment). Any notice given by Lender to any Borrower as
provided in this Section 12 shall be deemed sufficient notice as to all
Borrowers, regardless of whether each Borrower is sent a separate copy of such
notice or whether each Borrower is specifically identified in such notice.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL
AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
AGREEMENT

 

29



--------------------------------------------------------------------------------

AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE
STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER,
EACH OTHER LOAN PARTY, AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, EACH OTHER
LOAN PARTY, AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE, OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A
“CLAIM”). EACH BORROWER, EACH OTHER LOAN PARTY, AND LENDER REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE LENDER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(e) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) FORECLOSURE OR ANY SIMILAR REMEDY OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF
OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL,
OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT

 

30



--------------------------------------------------------------------------------

AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(b). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

14. ASSIGNMENTS; SUCCESSORS.

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Borrower or any
other Loan Party may assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lender shall release
any Borrower or any other Loan Party from its Obligations. Lender may assign
this Agreement and the other Loan Documents in whole or in part and its rights
and duties hereunder or grant participations in the Obligations hereunder and
thereunder and no consent or approval by any Borrower or any other Loan Party is
required in connection with any such assignment or participation.

 

15. AMENDMENTS; WAIVERS.

No failure by Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Lender in exercising the same,
will operate as a waiver thereof. No waiver by Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Lender on any occasion shall affect or diminish Lender’s rights thereafter to
require strict performance by Borrowers or any other Loan Party of any provision
of this Agreement.

 

31



--------------------------------------------------------------------------------

Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Lender may have.

 

16. TAXES.

16.1 No Setoff. All payments made by any Borrower or any other Loan Party
hereunder or under any note or other Loan Document will be made without setoff,
counterclaim, or other defense. In addition, all such payments will be made free
and clear of, and without deduction or withholding for, any present or future
Taxes, and in the event any deduction or withholding of Taxes is required, each
Borrower shall comply with the next sentence of this Section 16(a). If any Taxes
are so levied or imposed, each Borrower agrees to pay the full amount of such
Taxes and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement, any note, or Loan Document, including any
amount paid pursuant to this Section 16(a) after withholding or deduction for or
on account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrowers shall not be required to increase any such
amounts if the increase in such amount payable results from Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Each Borrower will furnish to Lender as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by such Borrower.

16.2 Taxes. Each Borrower agrees to pay any present or future stamp, value added
or documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, each Loan Party and Lender.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender or any Loan Party, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Debtor-Creditor Relationship. The relationship between the Lender, on the
one hand, and the Loan Parties, on the other hand, is solely that of creditor
and debtor. Lender shall not have (and shall not be deemed to have) any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with the Loan Documents or the transactions contemplated thereby, and there is
no agency or joint venture relationship between Lender, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

17.6 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

17.7 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or any Guarantor or the transfer to Lender of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of such Borrower or Guarantor automatically shall
be revived, reinstated, and restored and shall exist as

 

32



--------------------------------------------------------------------------------

though such Voidable Transfer had never been made and all of Lender’s Liens in
the Collateral shall be automatically reinstated without further action.

17.8 Confidentiality.

(a) Lender agrees that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Lender in a confidential manner, and shall not be disclosed by Lender to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to Lender and to employees,
directors and officers of Lender (the Persons in this clause (i), “Lender
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of Lender, provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.8, (iii) as may be required by regulatory authorities,
(iv) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation; provided that (x) prior to any disclosure under this
clause (iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, provided, that, (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or Lender Representatives),
(viii) in connection with any assignment, participation or pledge of any
Lender’s interest under this Agreement, provided that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information hereunder subject to
the terms of this Section, (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; (x) to equity owners of each Loan
Party, (xi) in connection with, and to the extent reasonably necessary for, the
exercise of any secured creditor remedy under this Agreement or under any other
Loan Document, and (xii) to Ex-Im Bank.

(b) Anything in this Agreement to the contrary notwithstanding, Lender may use
the name, logos, and other insignia of the Loan Parties and the Maximum
Revolving Amount provided hereunder in any “tombstone” or comparable
advertising, on its website or in other marketing materials of Lender.

17.9 Lender Expenses. Each Borrower and each other Loan Party agrees to pay the
Lender Expenses on the earlier of (a) the first day of the month following the
date on which such Lender Expenses were first incurred, or (b) the date on which
demand therefor is made by Lender and each Borrower and each other Loan Party
agrees that its obligations contained in this Section 17.9 shall survive payment
or satisfaction in full of all other Obligations.

17.10 Setoff. Lender may at any time, in its sole discretion and without demand
or notice to anyone, set off any liability owed to any Borrower or any Guarantor
by Lender against any of the Obligations, to the extent the same is then due and
payable, or following the occurrence and during the continuance of an Event of
Default.

17.11 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the obligation of Lender to provide extensions of credit hereunder
has not expired or been terminated.

17.12 Patriot Act. Lender hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act. In addition, if
Lender is required by law or regulation or internal policies to do so, it shall
have the right to periodically conduct (a) Patriot Act searches, OFAC/PEP
searches, and customary individual background checks for the Loan

 

33



--------------------------------------------------------------------------------

Parties, and (b) OFAC/PEP searches and customary individual background checks of
the Loan Parties’ senior management and key principals, and each Borrower and
each other Loan Party agrees to cooperate in respect of the conduct of such
searches and further agrees that the reasonable costs and charges for such
searches shall constitute Lender Expenses hereunder and be for the account of
Borrowers.

17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.14 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents (and
shall be bound by obligations hereunder as to confidentiality, limitation of
remedies and compliance with law, if applicable) for purposes of any reference
in a Loan Document to the parties for whom Lender is acting. Lender hereby
agrees to act as agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed Lender as its agent and to have
accepted the benefits of the Loan Documents; it being understood and agreed that
the rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Lender
and the right to share in payments and collections of the Collateral as more
fully set forth herein and in the other Loan Documents. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Lender shall have the right, but shall
have no obligation, to establish, maintain, relax, or release Reserves in
respect of the Bank Product Obligations and that if Reserves are established
there is no obligation on the part of Lender to determine or ensure whether the
amount of any such reserve is appropriate or not. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, no provider or holder
of any Bank Product shall have any voting or approval rights hereunder solely by
virtue of its status as the provider or holder of such agreements or products or
the Obligations owing thereunder, nor shall the consent of any such provider or
holder be required for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any other Loan Party.

[Signature pages follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

BORROWERS:

 

ZHONE TECHNOLOGIES, INC. By:  

/s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer
ZTI MERGER SUBSIDIARY III, INC.                            By:  

/s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer

GUARANTORS:

 

PREMISYS COMMUNICATIONS, INC. By:  

/s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer
ZHONE TECHNOLOGIES INTERNATIONAL, INC. By:  

/s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer PARADYNE NETWORKS, INC. By:
 

/s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer PARADYNE CORPORATION By:  

/s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer

LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ JOSEPHINE CAMALIAN

Name:   Josephine Camalian Title:   Authorized Signatory

 

[Credit and Security Agreement Signature Page 1]



--------------------------------------------------------------------------------

Schedule 1.1

a. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Account” means an account (as that term is defined in Article 9 of the Code).

“Account Debtor” means an account debtor (as that term is defined in the Code).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by any Borrower or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

“Additional Documents” has the meaning specified therefor in Section 6.15 of
this Agreement.

“Administrative Borrower” means Zhone Technologies, Inc., a Delaware
corporation, in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 2.17 hereof and its successors and
assigns in such capacity.

“Advances” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.12 of this Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of the
board of directors or equivalent governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person; provided that as to
any Affiliate of Lender, each of the foregoing references to 10% shall be deemed
to refer to 50%.

“Agreement” means the Credit and Security Agreement to which this Schedule 1.1
is attached.

“Allocable Amount” has the meaning specified therefor in Section 2.16.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Lender.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of this Agreement (after
giving effect to all then outstanding Obligations).

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) commercial credit cards, (b) commercial credit card processing
services, (c) debit cards, (d) stored value cards, (e) purchase cards (including
so-called “procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products, including, without limitation,
all Cash Management Documents.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Provider in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).

 

Schedule 1.1

Page 1



--------------------------------------------------------------------------------

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Loan Party or its Subsidiaries to
Lender or another Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and (b) all Hedge Obligations.

“Bank Product Provider” means Lender or any of its Affiliates that provide Bank
Products to a Loan Party.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of Reserves that Lender has determined it is necessary or appropriate to
establish (based upon Lender’s reasonable determination of their credit and
operating risk exposure to Borrowers and their Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers) of a
Borrower or any other Loan Party or any committee thereof duly authorized to act
on behalf of the board of directors (or comparable managers).

“Books” means books and records (including a Borrower’s or any other Loan
Party’s Records indicating, summarizing, or evidencing such Borrower’s or such
other Loan Party’s assets (including the Collateral) or liabilities, such
Borrower’s or such other Loan Party’s Records relating to such Borrower’s or
such other Loan Party’s business operations or financial condition, or such
Borrower’s or such other Loan Party’s Goods or General Intangibles related to
such information).

“Borrowers” means Zhone Technologies, Inc., a Delaware corporation, and ZTI
Merger Subsidiary III, Inc., a Delaware corporation, and any other Person that
joins this Agreement as a Borrower (with the consent and agreement of Lender),
jointly and severally.

“Borrowing” means a borrowing consisting of Advances (i) requested by Borrowers,
(ii) made automatically pursuant to Section 2.3(c) without the request of
Borrowers, (iii) made by Lender pursuant to Section 2.6(d), or (iv) a Protective
Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% (less the amount, if any, of the Dilution Reserve, if applicable) of the
amount of Eligible Accounts, plus

(b) upon satisfaction of the Inventory Borrowing Base Conditions (as determined
by Lender), the lowest of:

(i) $7,000,000;

(ii) up to 50% (as determined by Lender) of the Value of Eligible Inventory
consisting of raw materials and finished goods; or

(iii) 85% times the most recently determined Net Liquidation Percentage times
the Value of Eligible Inventory consisting of raw materials and finished goods,
minus

(c) the aggregate amount of Reserves, if any, established by Lender.

Notwithstanding the foregoing, the amount included under clause (b) of this
definition and the amount included under clause (b) of the definition of
“Borrowing Base” that appears in the Ex-Im Credit Agreement shall not exceed, in
the aggregate, $7,000,000.

“Borrowing Base Certificate” means a form of borrowing base certificate in form
and substance acceptable to Lender.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System and, if such day relates to a Fixed
Rate Advance, a day on which dealings are carried on in the London interbank
eurodollar market.

 

Schedule 1.1

Page 2



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Cash Management Documents” means the agreements governing each of the Cash
Management Services of Lender utilized by a Borrower, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the “Acceptance of Services”,
the “Service Description” governing each such treasury management service used
by a Borrower, and all replacement or successor agreements which govern such
Cash Management Services of Lender.

“Cash Management Transition Period” has the meaning specified in
Section 6.12(j)(i) of this Agreement.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that:

(a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act) becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 20%, or more, of the Stock of
Zhone Technologies, Inc., a Delaware corporation, having the right to vote for
the election of members of the Board of Directors; or

(b) a majority of the members of the Board of Directors do not constitute
Continuing Directors; or

(c) Zhone Technologies, Inc., a Delaware corporation, shall fail to directly own
and control 100% of the Stock of ZTI Merger Subsidiary III, Inc. and Paradyne
Networks, Inc.; or

(d) ZTI Merger Subsidiary III, Inc. shall fail to directly own and control 100%
of the Stock of Premisys Communications, Inc. and Zhone Technologies
International, Inc.; or

 

Schedule 1.1

Page 3



--------------------------------------------------------------------------------

(e) Paradyne Networks, Inc. shall fail to directly own and control 100% of the
Stock of Paradyne Corporation; or

(f) Premisys Communications, Inc. shall fail to directly own and control 100% of
the Stock of Premisys Communications Ltd., Zhone Technologies, Inc. (Canada),
and Zhone Technologies Pte. Ltd.; or

(g) Zhone Technologies International, Inc. shall fail to directly own and
control 100% of the Stock of Zhone Technologies Limited (Hong Kong), Zhone
Technologies Ltd. (United Kingdom), Zhone Technologies de Argentina SRL, and
Zhone Technologies GmbH; or

(h) Paradyne Corporation shall fail to directly own and control 100% of the
Stock of Ark Electronic Products, Inc., Paradyne Canada, Ltd., Paradyne Finance
Corp., Paradyne Worldwide Corporation, and Zhone International Limited.

Notwithstanding the foregoing, the following shall not be considered a “Change
of Control”:

(i) any merger or consolidation permitted under Section 7.3(a)(i) or
Section 7.3(a)(ii); and

(ii) any Subsidiary may merge with or consolidate into another Subsidiary or a
Borrower (provided that if a Borrower is part of such merger, such Borrower
shall be the surviving entity).

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under this Agreement.

“Code” means the California Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies. To the extent that defined terms set forth herein shall have different
meanings under different Articles under the Uniform Commercial Code, the meaning
assigned to such defined term under Article 9 of the Uniform Commercial Code
shall control.

“Collateral” means all of each Borrower’s and each Guarantor’s now owned or
hereafter acquired:

(a) Accounts;

(b) Books;

(c) Chattel Paper;

(d) Deposit Accounts;

(e) Goods, including Equipment and Fixtures;

(f) General Intangibles;

(g) Inventory;

(h) Investment Related Property;

(i) Negotiable Collateral;

(j) Supporting Obligations;

(k) Commercial Tort Claims;

 

Schedule 1.1

Page 4



--------------------------------------------------------------------------------

(l) money, Cash Equivalents, or other assets of such Loan Party that now or
hereafter come into the possession, custody, or control of Lender (or its agent
or designee);

(m) the Real Property Collateral; and

(n) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to such Loan Party or Lender from time to time with respect to any of
the Investment Related Property.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Loan Party’s or its Subsidiaries’ Books, Equipment, Accounts or Inventory,
in each case, in favor of Lender with respect to the Collateral at such premises
or otherwise in the custody, control or possession of such lessor, consignee or
other Person and in form and substance reasonably satisfactory to Lender.

“Collection Account” means the Deposit Account identified on Schedule A-1.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance Proceeds, cash Proceeds of asset sales, rental
Proceeds, and tax refunds).

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on
Schedule 5.6(d) to the Information Certificate.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrowers to Lender.

“Confidential Information” has the meaning specified therefor in Section 17.8 of
this Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of any Borrower or any other Loan Party on the
Closing Date, and (b) any individual who becomes a member of the Board of
Directors after the Closing Date if such individual was approved, appointed or
nominated for election to the Board of Directors by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office at the Closing Date in an actual
or threatened election contest relating to the election of the directors (or
comparable managers) of any Borrower or any other Loan Party and whose initial
assumption of office resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by each Borrower, each Loan Party
or one of their Subsidiaries, Lender, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account) or issuer, (with respect to uncertificated securities).

“Controlled Account” has the meaning specified therefor in Section 6.12(j) of
this Agreement.

“Controlled Account Bank” has the meaning specified therefor in Section 6.12
(j) of this Agreement.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 5.26(b) to the Information Certificate, (iii) any damages and payments
for past, present, or future infringements thereof, (iv) the right to sue for
past, present, and future infringements thereof, and (v) all of each Borrower’s
and each Loan Party’s rights corresponding thereto throughout the world.

 

Schedule 1.1

Page 5



--------------------------------------------------------------------------------

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by a Borrower or another Loan Party and Lender, in form and
substance acceptable to Lender.

“Credit Facility” means the Revolving Credit Facility.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Daily Three Month LIBOR” means the rate per annum for United States dollar
deposits quoted by Lender for the purpose of calculating the effective Interest
Rate for loans that reference Daily Three Month LIBOR as the Inter-Bank Market
Offered Rate in effect from time to time for the 3 month delivery of funds in
amounts approximately equal to the principal amount of such loans. Borrowers
understand and agree that Lender may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Lender in its discretion deems appropriate, including but not limited
to the rate offered for U.S. dollar deposits on the London Inter-Bank Market.
When interest is determined in relation to Daily Three Month LIBOR, each change
in the interest rate shall become effective each Business Day that Lender
determines that Daily Three Month LIBOR has changed.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the operating Deposit Account of Borrowers at Lender
identified on Schedule D-1.

“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, deductions, or other dilutive items as
determined by Lender with respect to Borrowers’ Accounts, by (b) Borrowers’
billings with respect to Accounts.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any fiscal period, Borrowers’ consolidated net
income (or loss), minus non-cash or extraordinary gains and related tax effects,
interest income, non-operating income and income tax benefits and decreases in
any change in LIFO reserves, plus non-cash extraordinary losses, non-cash stock
compensation expenses, Interest Expense, fees and expenses paid in cash in
relation to performing the requirement of this Agreement, income taxes,
depreciation and amortization, and increases in any change in LIFO reserves for
such period, in each case determined on a consolidated basis in accordance with
GAAP.

“Eligible Accounts” means those Accounts created by each Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of Goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Lender in Lender’s Permitted Discretion. In determining the amount to
be included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash. Eligible Accounts shall not include the following:

(a) For Accounts that have original 30-day (or less) payment terms, any such
Accounts that the Account Debtor has failed to pay on or prior to the date that
is the earlier of (i) 90 days after the original invoice date, or (ii) 60 days
after the original due date;

(b) For Accounts that have original payment terms greater than 30 days, any such
Accounts that the Account Debtor has failed to pay on or prior to the date that
is the earlier of (i) 60 days after the original due date, or (ii) 120 days
after the original invoice date;

(c) Accounts owed by an Account Debtor (or its Affiliates) where 25% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) or (b) above or clauses (i) or (s) below;

(d) Accounts with respect to which the Account Debtor is an Affiliate, agent or
equity owner of such Borrower or an employee or agent of such Borrower or any
Affiliate of such Borrower;

 

Schedule 1.1

Page 6



--------------------------------------------------------------------------------

(e) Accounts arising in a transaction wherein Goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, or
any other terms by reason of which the payment by the Account Debtor may be
conditional or contingent;

(f) Accounts that are not payable in Dollars, or Accounts that are not due and
payable in the United States;

(g) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada (excluding
the Province of Quebec), or (ii) is not organized under the laws of the United
States or any state thereof or Canada (excluding the Province of Quebec), or
(iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(x) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Lender (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Lender and is directly drawable by Lender, or
(y) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Lender;

(h) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which such Borrower has
complied, to the reasonable satisfaction of Lender, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States;

(i) Accounts with respect to which the Account Debtor is a creditor of such
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute;

(j) That portion of Accounts which reflect a reasonable reserve for warranty
claims or returns or amounts which are owed to account debtors, including those
for rebates, allowances, co-op advertising, new store allowances or other
deductions;

(k) Accounts owing by a single Account Debtor or group of Affiliated Account
Debtors whose total obligations owing to Borrower exceed 25% of the aggregate
amount of all otherwise Eligible Accounts; provided that the portion of the
Accounts not in excess of the foregoing percentage may be deemed Eligible
Accounts;

(l) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
such Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor;

(m) Accounts, the collection of which, Lender, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition;

(n) Accounts representing royalties, credit card sales, or “C.O.D.” sales;

(o) Accounts that are not subject to a valid and perfected first priority
Lender’s Lien or that are subject to any other Lien, unless such other lien is a
Permitted Lien and the holder of such Permitted Lien has entered into an
intercreditor agreement with Lender reasonably acceptable to Lender;

(p) Accounts that consist of progress billings (such that the obligation of the
Account Debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto) or retainage invoices;

(q) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity;

(r) that portion of Accounts which represent finance charges, service charges,
sales taxes or excise taxes;

(s) that portion of Accounts which has been restructured, extended, amended or
otherwise modified;

(t) bill and hold invoices;

(u) Accounts which have not been invoiced;

(v) Accounts arising from services not yet rendered and/or goods not yet
shipped;

 

Schedule 1.1

Page 7



--------------------------------------------------------------------------------

(w) Accounts arising from drop shipments not supported by the Account Debtor’s
confirmation of receipt of the goods;

(x) Accounts constituting (i) Proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

(y) Accounts acquired in connection with a Permitted Acquisition, until the
completion of an examination of such Accounts, in each case, reasonably
satisfactory to Lender (which examination may be conducted prior to the closing
of such Permitted Acquisition);

(z) Accounts arising from advertising, event and trade show participation with
customers, and the associated costs subsidization provided by a co-Borrower;

(aa) Accounts deemed to be “Eligible Accounts” under the Ex-Im Credit Agreement;
and

(bb) Accounts or that portion of Accounts otherwise deemed ineligible by Lender
in its Permitted Discretion.

Any Accounts which are not Eligible Accounts shall nonetheless constitute
Collateral.

“Eligible Inventory” means Inventory consisting of first quality raw materials
and finished goods held for sale in the ordinary course of each Borrower’s
business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Lender in Lender’s Permitted Discretion. An item of Inventory shall not
be included in Eligible Inventory if:

(a) such Borrower does not have good and marketable title thereto;

(b) it consists of work-in-process Inventory, components which are not part of
finished goods, supplies used or consumed in such Borrower’s business, or Goods
that constitute spare parts, fabricated parts, maintenance parts, packaging and
shipping materials, or sample inventory or customer supplied parts or Inventory;

(c) such Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of such Borrower);

(d) it is not located at one of the locations in the continental United States
set forth on Schedule 5.29 to the Information Certificate;

(e) it is stored at locations holding less than 10% of the aggregate value of
such Borrower’s Inventory;

(f) it is in-transit to or from a location of such Borrower (other than in
transit from one location set forth on Schedule 5.29 to the Information
Certificate to another location set forth on Schedule 5.29 to the Information
Certificate);

(g) it is located on real property leased by such Borrower or in a warehouse or
otherwise in the possession of a Person (other than the Borrower), in each case,
unless it is subject to a Collateral Access Agreement executed by the lessor,
warehouseman, or other Person, as the case may be, and unless it is segregated
or otherwise separately identifiable from Goods of others, if any, stored on the
premises;

(h) it is the subject of a bill of lading or other document of title;

(i) it is on consignment from any consignor; or on consignment to any consignee
or subject to any bailment unless the consignee or bailee has (i) executed an
agreement with Lender, and (ii) provided evidence acceptable to Lender that the
applicable Borrower has properly perfected a first priority security interest in
such consigned Inventory and has properly notified in writing the other
creditors of consignee who hold an interest in such Inventory of Borrower’s
security interest in such Inventory, and (iii) the applicable Borrower has taken
such other actions with respect to such consigned Inventory as Lender may
reasonably request;

(j) it is not subject to a valid and perfected first priority Lender’s Lien;

 

Schedule 1.1

Page 8



--------------------------------------------------------------------------------

(k) it consists of Goods returned or rejected by such Borrower’s customers;

(l) it consists of Goods that are damaged, contaminated, tainted, discontinued,
rejected, defective, obsolete or slow moving (as determined by Lender);

(m) Inventory that such Borrower has returned, has attempted to return, is in
the process of returning or intends to return to the vendor of such Inventory;

(n) it consists of Goods that are restricted or controlled, or regulated items;

(o) it consists of Goods that are bill and hold Goods;

(p) it consists of damaged or defective Goods or “seconds”;

(q) it is subject to third party trademark, licensing or other proprietary
rights, unless Lender is satisfied that such Inventory can be freely sold by
Lender on and after the occurrence of an Event of a Default despite such third
party rights;

(r) it consists of customer-specific Inventory not supported by purchase orders;

(s) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Lender (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition);

(t) it comprises Inventory deemed to be “Eligible Inventory” under the Ex-Im
Credit Agreement; or

(u) Inventory otherwise deemed ineligible by Lender in its Permitted Discretion.

Any Inventory which is not Eligible Inventory shall nonetheless constitute
Collateral.

“Eligible Letter of Credit Inventory” means Inventory which would otherwise be
Eligible Inventory (other than for its location) as to which: (i) the Inventory
is purchased with and subject to a Letter of Credit issued hereunder; (ii) the
Inventory is then in transit (whether by vessel, air or land) from a location
outside of the United States of America or Canada (other than the Province of
Quebec)) to a location permitted hereunder and for which Lender shall have
received such evidence thereof as Lender may reasonably require; (iii) the title
of the Inventory has passed to, and such Inventory is owned by, a Borrower and
for which Lender shall have received such evidence thereof as Lender may
reasonably require; (iv) Lender has received each of the following: (A) a copy
of the certificate of marine cargo insurance in connection therewith in which
Lender has been named as an additional insured and lender loss payee in a manner
reasonably acceptable to Lender and (B) a copy of the invoice, packing slip and
manifest with respect thereto; (v) the Inventory is either (A) subject to a
negotiable bill of lading: (1) that is consigned to Lender either directly or by
means of endorsements), (2) that was issued by the carrier in respect of such
Inventory, and (3) is either in the possession of the customs broker, freight
forwarder or other third party handling the shipping and delivery of such
Inventory acting on behalf of Lender or (B) subject to a negotiable cargo
receipt and is not the subject of a bill of lading (other than a negotiable bill
of lading consigned to, and in the possession of a consolidator or Lender, or
their respective agents) and such negotiable cargo receipt is (1) consigned to
Lender either directly or by means of endorsements, (2) issued by a consolidator
in respect of such Inventory, and (3) either in the possession of Lender or the
customs broker, freight forwarder or other third party handling the shipping and
delivery of such Inventory acting on behalf of Lender; (vi) such Inventory is
insured against types of loss, damage, hazards, and risks, and in amounts,
reasonably satisfactory to Lender; and (vii) such Inventory shall not have been
in transit for more than ninety (90) days.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries,

 

Schedule 1.1

Page 9



--------------------------------------------------------------------------------

relating to the environment, the effect of the environment on employee health,
or Hazardous Materials, in each case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of a Loan Party or its Subsidiaries
under IRC Section 414(o).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the IRC or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

“Event of Default” has the meaning specified therefor in Section 9 of this
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables and
other obligations of each Borrower and its Subsidiaries aged in excess of 60
days beyond their terms as of the end of the immediately preceding month (except
if and to the extent paid prior to the date of determination), and all book
overdrafts and fees of each Borrower and its Subsidiaries, in each case as
determined by Lender in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Ex-Im Credit Agreement” means that certain Credit and Security Agreement (Ex-Im
Subfacility), among Lender, the Borrowers, and the Guarantors, of even date with
this Agreement.

“Ex-Im Loan Documents” means the Ex-Im Credit Agreement and all other documents,
agreements, instruments, and certificates now or hereafter executed or provided
in connection with the Ex-Im Credit Agreement.

“Existing Lender” means Silicon Valley Bank.

“Extraordinary Receipts” means any payments received by any Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(f)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, and (b) indemnity payments (other
than to the extent such indemnity payments are (i) immediately payable to a
Person that is not an Affiliate of any Borrower or any of its Subsidiaries, or
(ii) received by any Borrower or any of its Subsidiaries as reimbursement for
any payment previously made to such Person).

 

Schedule 1.1

Page 10



--------------------------------------------------------------------------------

“Fixed Rate” has the meaning specified therefor in Section 2.16.

“Fixed Rate Advance” means any Advance that accrues interest hereunder at an
interest rate that has been fixed for a Fixed Rate Interest Period in accordance
with this Agreement.

“Fixed Rate Interest Period” means a three (3) month period that commences on
(and includes) the Business Day on which either a Fixed Rate Advance is made or
continued or on which a Floating Rate Advance is converted to a Fixed Rate
Advance, and ending on (but excluding) the Business Day numerically
corresponding to that date three (3) months thereafter, during which period the
outstanding principal amount of the Fixed Rate Advance shall bear interest at
the Fixed Rate; provided, however, that:

(a) If a Fixed Rate Interest Period would otherwise end on a day which is not a
Business Day, then it shall end on the next Business Day, unless that day is the
first Business Day of a month, in which case the Fixed Rate Interest Period
shall end on the last Business Day of the preceding month;

(b) No Fixed Rate Interest Period may have a term that extends beyond the
Maturity Date; and

(c) No Fixed Rate Interest Period may be selected if any part of the Fixed Rate
Advance must contractually be prepaid prior to the end of the Fixed Rate
Interest Period.

“Fixtures” means fixtures (as that term is defined in the Code).

“Floating Rate Advance” means an Advance that accrues interest at the floating
interest rate provided for in this Agreement (and which has not been fixed for a
Fixed Rate Interest Period).

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

“Goods” means goods (as that term is defined in the Code).

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantor Payment” has the meaning specified therefor in Section 2.16.

“Guarantors” means (a) Premisys Communications, Inc., a Delaware corporation,
Zhone Technologies International, Inc., a Delaware corporation; Paradyne
Networks, Inc., a Delaware corporation, and Paradyne Corporation, a Delaware
corporation, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 6.15 of this Agreement, and “Guarantor” means
any one of them.

“Guaranty” means that any guaranty that may be executed and delivered from time
to time by a Guarantor in favor of Lender in form and substance reasonably
satisfactory to Lender.

 

Schedule 1.1

Page 11



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Loan Party or its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with Lender or another Bank
Product Provider.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3 of
this Agreement.

“Indemnified Person” has the meaning specified therefor in Section 11.3 of this
Agreement.

“Information Certificate” shall mean the Information Certificate completed and
executed by the Loan Parties attached hereto as Exhibit E.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any income, royalties,
damages and payments arising therefrom, (B) any software license agreements
(other than license agreements for commercially available off-the-shelf software
that is generally available to the public which have been licensed to a Loan
Party pursuant to end-user licenses), (C) the license agreements listed on
Schedule 5.26(b) to the Information Certificate, and (D) the right to use any of
the licenses or other similar rights described in this definition in connection
with the enforcement of the Lender’s rights under the Loan Documents.

 

Schedule 1.1

Page 12



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each of the other Loan Parties, and Lender, the form and substance of which is
reasonably satisfactory to Lender.

“Interest Expense” means, for any period, the aggregate of the interest expense
of each Borrower for such period, determined on a consolidated basis in
accordance with GAAP.

“Interest Rate” means an interest rate equal to Daily Three Month LIBOR, which
interest rate shall change whenever Daily Three Month LIBOR changes; provided
that if the Fixed Rate is applicable to any Obligation, “Interest Rate” shall
mean the Fixed Rate applicable to such Obligations.

“Interest Rate Margin” means 3.5 percentage points.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Borrowing Base Conditions” means the following (the satisfaction of
which shall be determined by Lender in Lender’s sole discretion): (i) Lender
shall have received an appraisal of Borrowers’ Inventory, which appraisal shall
have been prepared by an appraiser and be in form and substance satisfactory to
Lender in Lender’s sole discretion; (ii) no Event of Default shall have occurred
and be continuing; (iii) Lender shall have received internal credit approval for
the inclusion of Eligible Inventory into the Borrowing Base; and (iv) Lender
shall have elected to include Eligible Inventory in the Borrowing Base in
Lender’s sole discretion.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $50,000 in the aggregate during any fiscal year of
Borrowers, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) any and all of the following (regardless
of whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Lender” has the meaning specified therefor in the preamble to this Agreement
and its successors and assigns.

“Lender’s Liens” mean the Liens granted by Borrowers and the other Loan Parties
and their Subsidiaries to Lender under the Loan Documents.

“Lender Expenses” means all (a) reasonable costs or expenses (including taxes,
and insurance premiums) required to be paid by any Loan Party or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Lender, (b) reasonable out-of-pocket fees or charges paid or
incurred by Lender in connection with Lender’s transactions with any Loan Party
or any of its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, judgment lien,
litigation, bankruptcy and Code searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) Lender’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrowers (whether by wire transfer or
otherwise), together with any out of pocket costs and expenses incurred in
connection therewith, (d) out-of-pocket charges paid or incurred by Lender
resulting from the dishonor of checks payable by or to any Loan Party,
(e) reasonable out-of-pocket costs and expenses paid or incurred by Lender to
correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket examination fees and
expenses (including reasonable travel,

 

Schedule 1.1

Page 13



--------------------------------------------------------------------------------

meals, and lodging) of Lender related to any inspections or examinations to the
extent of the fees and charges (and up to the amount of any limitation)
contained in this Agreement, (g) reasonable out-of-pocket costs and expenses of
third party claims or any other suit paid or incurred by Lender in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or Lender’s relationship with any Loan Party or any of its
Subsidiaries, (h) Lender’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including reasonable travel, meals, and lodging), or amending the
Loan Documents, (i) Lender’s reasonable costs and expenses (including reasonable
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral, and
(j) usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by Lender in
respect of Letters of Credit and out-of-pocket charges, fees, costs and expenses
paid or incurred by Lender in connection with the issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder.

“Lender-Related Persons” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Lender Representatives” has the meaning specified therefor in Section 17.8(a)
of this Agreement.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Lender.

“Letter of Credit Agreements” means a Letter of Credit Application, together
with any and all related letter of credit agreements pursuant to which Lender
agrees to issue, amend, or extend a Letter of Credit, or pursuant to which
Borrowers agree to reimburse Lender for all Letter of Credit Disbursements, each
such application and related agreement to be in the form specified by Lender
from time to time.

“Letter of Credit Application” means an application requesting Lender to issue,
amend, or extend a Letter of Credit, each such application to be in the form
specified by Lender from time to time.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in this Agreement and the Letter of Credit Agreements will continue to
accrue while the Letters of Credit are outstanding) to be held by Lender for the
benefit of Lender in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Lender the original of each Letter of Credit,
together with documentation executed by all beneficiaries under each Letter of
Credit in form and substance acceptable to Lender terminating all of such
beneficiaries’ rights under such Letters of Credit, or (c) providing Lender with
a standby letter of credit, in form and substance reasonably satisfactory to
Lender, from a commercial bank acceptable to Lender (in its sole discretion) in
an amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Lender pursuant to a
Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the sum of
(i) the aggregate undrawn amount of all outstanding Letters of Credit, and
(ii) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through an Advance under the Revolving Credit Facility.

“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Lender for expected changes in such reserve percentage
during the applicable term of this Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Liquidity” means, as of any date of determination, the sum of: (i) Excess
Availability under this Agreement; plus (ii) without duplication of clause (i),
Excess Availability under the Ex-Im Credit Agreement; plus (iii) the aggregate
amount of

 

Schedule 1.1

Page 14



--------------------------------------------------------------------------------

Borrowers’ cash held in one or more deposit accounts maintained in the United
States at Wells Fargo Bank, National Association that is free and clear of all
Liens, other than Liens solely in favor of Lender, plus (iv) the aggregate
amount of Borrowers’ cash held in any deposit accounts for which Lender has
received a Control Agreement.

“Liquidity Trigger Event” means the occurrence of any of the following:
(i) Borrowers fail to maintain at least $3,000,000 of Liquidity at any time;
(ii) Borrowers fail to maintain at least $5,000,000 of Liquidity as of the last
day of the first calendar month of each fiscal quarter; or (iii) Borrowers fail
to maintain at least $10,000,000 of Liquidity as of the last day of each fiscal
quarter.

“Loan Account” has the meaning specified therefor in Section 2.8 of this
Agreement.

“Loan Documents” means this Agreement, any Borrowing Base Certificate, the
Control Agreements, the Cash Management Documents, the Copyright Security
Agreement, each Guaranty, the Intercompany Subordination Agreement, the Letters
of Credit, the Mortgages, the Patent and Trademark Security Agreement, any note
or notes executed by any Borrower in connection with this Agreement and payable
to Lender, any Letter of Credit Applications and other Letter of Credit
Agreements entered into by any Borrower in connection with this Agreement, and
any other instrument or agreement entered into, now or in the future, by any
Loan Party or any of its Subsidiaries and Lender in connection with this
Agreement, but specifically excluding all Hedge Agreements.

“Loan Management Service” means Lender’s proprietary automated loan management
program currently known as “Loan Manager” and any successor service or product
of Lender which performs similar services.

“Loan Party” means any Borrower and any Guarantor.

“Lockbox” means “Lockbox” as defined and described in the Cash Management
Documents.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of the Loan Parties and their Subsidiaries taken as a whole, (b) a
material impairment of Loan Parties’ and their Subsidiaries’ ability to perform
their obligations under the Loan Documents to which it is a party or of the
Lender’s ability to enforce the Obligations or realize upon the Collateral,
(c) a material impairment of the enforceability or priority of Lender’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of any Loan Party or its Subsidiaries, or (d) any claim against any Loan
Party or its Subsidiaries which if determined adversely to any Loan Party or any
of its Subsidiaries, would result in the occurrence of an event described in
clauses (a), (b) or (c) above.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary), and (ii) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 2.9 of this
Agreement.

“Maximum Revolver Amount” means $25,000,000; provided that such amount may be
(i) decreased by permanent reductions in such amount made in accordance with
Section 2.11 of this Agreement, or (ii) increased by up to $5,000,000 in the
aggregate, so long as the following conditions precedent have been satisfied
with respect to any such increase: (a) Borrowers have provided Lender with at
least thirty (30) days prior written notice of Borrowers’ desire to increase the
Maximum Revolver Amount (a “Line Increase Notice”), which notice shall specify
the amount of the desired increase in the Maximum Revolver Amount; (b) only two
increases shall be permitted, and each such increase shall be in the amount of
$2,500,000 each; provided that the Maximum Revolver Amount as increased shall
not exceed $30,000,000; and (c) no Event of Default shall have occurred and be
continuing as of both the date of the request to increase the Maximum Revolver
Amount and as of the date that the Maximum Revolver Amount increase becomes
effective. The effective date of the increase of the Maximum Revolver Amount
shall be thirty (30) days after receipt of the Line Increase Notice by Lender,
provided all of the foregoing conditions have been satisfied as determined by
Lender.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

Schedule 1.1

Page 15



--------------------------------------------------------------------------------

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or its
Subsidiaries in favor of Lender, in form and substance reasonably satisfactory
to Lender, that encumber the Real Property Collateral.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by any Loan Party or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf such Loan Party or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Lender under the Agreement or the other Loan
Documents and (B) Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such sale or disposition,
(ii) reasonable fees, commissions, and expenses related thereto and required to
be paid by such Loan Party or such Subsidiary in connection with such sale or
disposition (other than those reasonable fees, commissions and expenses owing to
an Affiliate of such Loan Party) and (iii) sales taxes paid or payable to any
taxing authorities by such Loan Party or such Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of such Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by any Loan
Party or any of its Subsidiaries, or the issuance by any Loan Party or any of
its Subsidiaries of any shares of its Stock, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, and
(ii) sales or issuance taxes paid or payable to any taxing authorities by such
Loan Party or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of such Loan Party or any of its Subsidiaries, and are
properly attributable to such transaction.

“Net Liquidation Percentage” means the percentage of the cost of a Borrower’s
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory as set forth in the most recent acceptable appraisal received by
Lender and upon which Lender may rely, net of all operating expenses and
associated costs and expenses of such liquidation, such percentage to be as
determined from time to time by an appraisal company selected or approved by
Lender.

“Non-Financed Capital Expenditures” means Capital Expenditures not financed by
the seller of the capital asset, by a third party lender or by means of any
extension of credit by Lender other than by means of an Advance under the
Revolving Credit Facility.

“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees, Lender Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by this Agreement
or any of the other Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all other expenses or other amounts that any Borrower or any Loan Party
is required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all or any

 

Schedule 1.1

Page 16



--------------------------------------------------------------------------------

portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Overadvance Amount” has the meaning specified therefor in Section 2.4(f) of
this Agreement

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) any damages and
payments for past, present, or future infringements thereof, (iv) the right to
sue for past, present, and future infringements thereof, and (v) all of each
Loan Party’s rights corresponding thereto throughout the world.

“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement executed and delivered by the applicable Loan Party, in form
and substance acceptable to Lender.

“Patriot Act” has the meaning specified therefor in Section 5.18 of this
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the IRC and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate and covered by Title IV of ERISA.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual and not hostile or contested in any manner;

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (h) or (i) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of any Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens;

(c) Borrowers have provided Lender with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Lender)
created by adding the historical combined financial statements of Borrowers
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, each Borrower and its Subsidiaries
(i) would have been in compliance with the financial covenants in Section 8 of
the Agreement for the 4 fiscal quarter period ended immediately prior to the
proposed date of consummation of such proposed Acquisition, and (ii) are
projected to be in compliance with the financial covenants in Section 8 for the
4 fiscal quarter period ended one year after the proposed date of consummation
of such proposed Acquisition;

(d) Borrowers have provided Lender with their due diligence package relative to
the proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Lender;

 

Schedule 1.1

Page 17



--------------------------------------------------------------------------------

(e) Borrowers shall have Excess Availability plus Qualified Cash in an amount
equal to or greater than $10,000,000 on a pro-forma basis for the 60 day period
immediately preceding the date of the proposed Acquisition and immediately after
giving effect to the consummation of the proposed Acquisition;

(f) Borrowers have provided Lender with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the Acquisition
Agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Lender;

(g) the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers’ and their Subsidiaries’ total assets), or the Person
whose Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrowers and their Subsidiaries or a business reasonably related
thereto;

(h) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States;

(i) the subject assets or Stock, as applicable, are being acquired directly by a
Borrower or one of its Subsidiaries that is or will become a Loan Party, and, in
connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 6.15 or 6.16 , as applicable, of the Agreement and, in the
case of an acquisition of Stock, such Borrower or the applicable Loan Party
shall have demonstrated to Lender that the new Loan Parties have received
consideration sufficient to make any joinder documents binding and enforceable
against such new Loan Parties; and

(j) the purchase consideration payable in respect of all Permitted Acquisitions
(including, but not limited to, all cash consideration, issuance of any stock,
any deferred payment obligations, and the assumption of Acquired Indebtedness)
shall not exceed $5,000,000 in the aggregate; provided, however, that the
purchase consideration payable in respect of any single Acquisition or series of
related Acquisitions shall not exceed $1,000,000 in the aggregate.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business;

(b) sales of Inventory in the ordinary course of business;

(c) the granting of Permitted Liens;

(d) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to this Agreement;

(e) dispositions of assets acquired by any Borrower and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”) so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof, (ii) the assets to be so disposed are
not necessary or economically desirable in connection with the business of
Borrower and its Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the Subject Permitted
Acquisition; and

(f) the making of a Permitted Investment.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by this Agreement, the other Loan Documents, the
Ex-Im Credit Agreement, or the Ex-Im Loan Documents;

(b) Indebtedness set forth on Schedule 5.19 to the Information Certificate and
any Refinancing Indebtedness in respect of such Indebtedness;

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;

 

Schedule 1.1

Page 18



--------------------------------------------------------------------------------

(d) endorsement of instruments or other payment items for deposit;

(e) the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such
Borrower’s and its Subsidiaries’ operations and not for speculative purposes;

(f) Indebtedness incurred in respect of Bank Products other than pursuant to
Hedge Agreements;

(g) Indebtedness composing Permitted Investments;

(h) unsecured Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Lender, and (v) the only
interest that accrues with respect to such Indebtedness is payable in kind; and

(i) Acquired Indebtedness in an amount not to exceed $250,000 outstanding at any
one time.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party which is not a Loan Party
to another Subsidiary of a Loan Party which is not a Loan Party, (c) a
Subsidiary of a Loan Party which is not a Loan Party to a Loan Party, so long as
the parties thereto are party to the Intercompany Subordination Agreement.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents;

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c) advances made in connection with purchases of Goods or services in the
ordinary course of business;

(d) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1;

(e) Permitted Intercompany Advances;

(f) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition; and

(g) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (g) of
the definition of Permitted Indebtedness.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Lender to secure the Obligations;

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Lender’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests;

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 9.3
of the Agreement;

(d) Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

 

Schedule 1.1

Page 19



--------------------------------------------------------------------------------

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements;

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof;

(g) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition;

(h) Liens assumed by any Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness; and

(i) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by a
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of any Borrower or any other Loan Party or
any of their respective Subsidiaries to protest any Lien (other than any Lien
that secures the Obligations), taxes (other than payroll taxes or taxes that are
the subject of a United States federal tax lien), or rental payment, provided
that (a) a reserve with respect to such obligation is established on such
Borrower’s or its Subsidiaries’ books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by such Borrower or its Subsidiary or Loan Party, as applicable, in
good faith, and (c) Lender is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of Lender’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $250,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate.

“Pledged Companies” means each Person listed on Schedule 5.2 to the Information
Certificate as a “Pledged Borrower”, together with each other Person, all or a
portion of whose Stock is acquired or otherwise owned by a Borrower after the
Closing Date.

“Pledged Interests” means all of each Borrower’s right, title and interest in
and to all of the Stock now owned or hereafter acquired by such Borrower,
regardless of class or designation, including in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, also including any certificates representing
the Stock, the right to receive any certificates representing any of the Stock,
all warrants, options, share appreciation rights and other rights, contractual
or otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit F, which, when completed, executed, and delivered to Lender
by Borrowers and/or Guarantors, and approved and accepted by Lender, shall
become part of this Agreement.

“Pledged Operating Agreements” means all of each Borrower’s rights, powers, and
remedies under the limited liability company operating agreements of each of the
Pledged Companies that are limited liability companies.

“Pledged Partnership Agreements” means all of each Borrower’s rights, powers,
and remedies under the partnership agreements of each of the Pledged Companies
that are partnerships.

 

Schedule 1.1

Page 20



--------------------------------------------------------------------------------

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prime Rate” means at any time the rate of interest most recently announced by
Lender at its principal office as its Prime Rate, with the understanding that
the Prime Rate is one of Lender’s base rates, and serves as the basis upon which
effective rates of interest are calculated for those loans making reference to
it, and is evidenced by its recording in such internal publication or
publications as Lender may designate. Each change in the rate of interest shall
become effective on the date each Prime Rate change is announced by Lender.

“Proceeds” has the meaning specified therefor in Schedule 1.1, definition of
“Collateral”.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means each Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, (c) Availability projections, and (d) cash flow statements,
all prepared on a basis consistent with such Borrower’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.

“Protective Advance” has the meaning specified therefor in Section 2.3(d).

“PTO” means the United States Patent and Trademark Office.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of each Borrower and its Subsidiaries
that is in Deposit Accounts or in Securities Accounts, or any combination
thereof, and which such Deposit Account or Securities Account is the subject of
a Control Agreement and is maintained by a branch office of the bank or
securities intermediary located within the United States.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by any Loan Party.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Lender,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and

 

Schedule 1.1

Page 21



--------------------------------------------------------------------------------

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reserves” means, as of any date of determination, the sum of (a) an amount or
percent of a specified item or category of items that Lender establishes from
time to time in its Permitted Discretion to reduce Availability under the
Borrowing Base or the Maximum Revolver Amount to reflect (i) such matters,
events, conditions, contingencies or risks which affect or which may reasonably
be expected to affect the assets, business or prospects of a Borrower, any other
Loan Party or the Collateral or its value or the enforceability, perfection or
priority of Lender’s security interest in the Collateral (including, but not
limited to, seasonal returns, royalty obligations, and foreign credit insurance
deductible amounts), or (ii) Lender’s judgment (exercised in Lender’s Permitted
Discretion) that any collateral report or financial information relating to a
Borrower or any other Loan Party delivered to Lender is incomplete, inaccurate
or misleading in any material respect, plus (b) the Bank Product Reserve Amount,
plus (without duplication) (c) an amount equal to the aggregate amount of
indebtedness or other obligations owing by any of the Loan Parties to Lender
(other than the Obligations).

“Restricted Junior Payment” means (a) declaration or payment of any dividend or
the making any other payment or distribution on account of Stock issued by any
Loan Party (including any payment in connection with any merger or consolidation
involving any Loan Party) or to the direct or indirect holders of Stock issued
by any Loan Party in their capacity as such (other than dividends or
distributions payable in Stock (other than Prohibited Preferred Stock) issued by
any Loan Party, or (b) any purchase, redemption, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Stock issued by any Loan Party.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Revolving Credit Facility” means the revolving line of credit facility
described in Section 2.1 pursuant to which Lender provides Advances to Borrowers
and issues Letters of Credit for the account of Borrowers.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Interest” has the meaning specified therefor in Section 3.1 of this
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, (i) at
fair valuations, the sum of such Person’s assets (and including as assets for
this purpose all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) is greater than all of such
Person’s debts and including subordinated and contingent liabilities computed at
the amount which, such person has a reasonable basis to believe, represents an
amount which can reasonably be expected to become an actual or matured liability
(and including as to contingent liabilities arising pursuant to any guarantee
the face amount of such liability as reduced to reflect the probability of it
becoming a matured liability); and (ii) such Person is able

 

Schedule 1.1

Page 22



--------------------------------------------------------------------------------

to pay its debts as they mature and has (and has a reasonable basis to believe
it will continue to have) sufficient capital (and not unreasonably small
capital) to carry on its business consistent with its practices as of the date
hereof.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude any tax imposed on the net
income or net profits of Lender (including any branch profits taxes), in each
case imposed by the jurisdiction (or by any political subdivision or taxing
authority thereof in which Lender is organized or the jurisdiction (or by any
political subdivision or taxing authority thereof) in which Lender’s principal
office is located in each case as a result of a present or former connection
between Lender and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from Lender having executed, delivered
or performed its obligations or received payment under, or enforced its rights
or remedies under this Agreement or any other Loan Document).

“Termination Date” has the meaning specified therefor in Section 2.9 of this
Agreement

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 5.26(b) to the Information Certificate, (ii) all renewals thereof,
(iii) any damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith, and (vi) all of each Loan Party’s rights
corresponding thereto throughout the world.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“URL” means “uniform resource locator,” an internet web address.

“Value” means, as determined by Lender in good faith, with respect to Inventory,
the lower of (a) cost computed on a first-in first-out basis in accordance with
GAAP or (b) market value, provided that for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include: (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Lender, if any.

“Vendor” means a Person that sells Inventory to a Borrower.

“Voidable Transfer” has the meaning specified therefor in Section 17.7 of this
Agreement.

b. Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if any Borrower
notifies Lender that such Borrower requests an amendment to any provision hereof
to eliminate the effect of any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) (an
“Accounting Change”) occurring after the Closing Date, or in the application
thereof (or if Lender notifies any Borrower that Lender requests an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Lender

 

Schedule 1.1

Page 23



--------------------------------------------------------------------------------

and Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lender and each
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. Whenever used herein,
the term “financial statements” shall include the footnotes and schedules
thereto. Whenever the term “Borrower” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrowers and their
respective Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.

c. Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.

d. Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or,
(a) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Expenses that have accrued irrespective of whether
demand has been made therefor and the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements) other than
unasserted contingent indemnification Obligations. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

e. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

Schedule 1.1

Page 24



--------------------------------------------------------------------------------

Schedule 2.12

TO CREDIT AND SECURITY AGREEMENT

Borrowers shall pay to Lender each of the following fees:

On the Closing Date:

Origination Fee. [Intentionally Omitted].

Monthly:

(a) Unused Fee. An unused line fee of 0.25% per annum of the daily average of
the Maximum Revolver Amount reduced by the sum of the outstanding Advances and
the L/C Amount and the outstanding “Advances” and “L/C Amount” under the Ex-Im
Credit Agreement, from the date of this Agreement to and including the
Termination Date, which unused line fee shall be payable monthly in arrears on
the first day of each month and on the Termination Date.

(b) Collateral Monitoring Fee. [Intentionally Omitted].

(c) Cash Management Fees. Service fees to Lender for Cash Management Services
provided pursuant to the Cash Management Documents, Bank Product Agreements or
any other agreement entered into by the parties, in the amount prescribed in
Lender’s current service fee schedule.

(d) Letter of Credit Fees. A Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.13(e)) which shall accrue at
a rate equal to 1.25% per annum times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit, due and payable monthly in arrears on the
first day of each month and on the Termination Date. All fees upon the
occurrence of any other activity with respect to any Letter of Credit
(including, without limitation, the issuance, transfer, amendment, extension or
cancellation of any Letter of Credit and honoring of draws under any Letter of
Credit) determined in accordance with Lender’s standard fees and charges then in
effect for such activity.

(e) Minimum Interest Charge. [Intentionally Omitted].

Annually:

(a) Facility Fee. [Intentionally Omitted].

Other:

(a) Collateral Exam Reimbursement. Lender’s costs and expenses in connection
with any collateral exams, audits or inspections conducted by or on behalf of
Lender at the current rates established from time to time by Lender as its fee
for collateral exams, audits or inspections (which fees are currently $135.00
per hour per collateral examiner), together with all actual out-of-pocket costs
and expenses incurred in conducting any collateral exam, audit, or inspection;
but Borrowers shall not, with the exception of fees, costs, and expenses for
collateral exams, audits and inspections incurred following the occurrence of an
Event of Default, be required to reimburse Lender for more than four (4) such
collateral exams, audits and inspections during each calendar year.

(b) Overadvance Fee. Borrowers shall pay a $500 Overadvance fee for each day
that an Overadvance Amount exists which was not agreed to by Lender in a Record
prior to its occurrence; provided that Lender’s acceptance of the payment of
such fees shall not constitute either consent to the Overadvance Amount or
waiver of any resulting Event of Default.

(c) Termination, Reduction and Prepayment Fees. If (i) Lender terminates the
Revolving Credit Facility after the occurrence of an Event of Default, or
(ii) Borrowers terminate the Revolving Credit Facility on a date prior to the
Maturity Date, or (iii) Borrowers reduce the Maximum Revolver Amount or if
Borrowers and Lender agree to reduce the Maximum Revolver Amount, then Borrowers
shall pay Lender as liquidated damages a termination or reduction fee in an
amount equal to a percentage of the Maximum Revolver Amount in the case of a
termination of the Revolving Credit Facility, or a percentage of the amount of
reduction of the Maximum Revolver Amount in the case of a reduction in the
Maximum Revolver Amount, as the case may be, equal to two percent (2.0%).

 

Schedule 2.12

Page 1



--------------------------------------------------------------------------------

Schedule 5.26(c)

Pledged Interests

Each Loan Party is and will at all times be the sole holder of record and the
legal and beneficial owner, free and clear of all Liens other than Permitted
Liens, of the Pledged Interests.

 

Schedule 5.26(c)

Page 1



--------------------------------------------------------------------------------

Schedule 6.1

TO CREDIT AND SECURITY AGREEMENT

Zhone Technologies, Inc. shall deliver to Lender, each of the financial
statements, reports, or other items set forth below at the following times in
form satisfactory to Lender:

 

As soon as available, but in any event within 30 days after the end of each
month   

(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering its and
its Subsidiaries operations during such period and compared to the prior period
and plan, together with (if prepared by Zhone Technologies, Inc.) a
corresponding discussion and analysis of results from management; and

 

(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at Liquidity and EBITDA, to the extent applicable.

As soon as available, but in any event within 120 days after the end of each
fiscal year   

(a) consolidated and consolidating financial statements of Zhone Technologies,
Inc. and its Subsidiaries for each such fiscal year, which such consolidated
statements shall be audited by independent certified public accountants
reasonably acceptable to Lender and certified, without any qualifications
(including any (A) “going concern” or like qualification or exception,
(B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity and, if prepared, such accountants’ letter to management); and

 

(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at Liquidity and EBITDA, to the extent applicable.

As soon as available, but in any event no later than 45 days before the start of
each of Zhone Technologies, Inc.’s fiscal years    (a) copies of Zhone
Technologies, Inc.’s Projections, in form and substance (including as to scope
and underlying assumptions) satisfactory to Lender, in its Permitted Discretion,
for the forthcoming fiscal year, on a monthly basis, certified by its chief
financial officer as being such officer’s good faith estimate of the financial
performance of Zhone Technologies, Inc. during the period covered thereby. For
Zhone Technologies, Inc. as a reporting entity under SEC rules and regulations,
if and when filed by such entity (provided that with respect to 10-Q quarterly
reports, such 10-Qs may be delivered to Lender within 5 days after filing of the
same)   

(a) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;

 

(b) any other filings made by Zhone Technologies, Inc. with the SEC; and

 

(c) any other information that is provided by Zhone Technologies, Inc. to its
shareholders generally.

 

Schedule 6.1

Page 1



--------------------------------------------------------------------------------

Schedule 6.2

TO CREDIT AND SECURITY AGREEMENT

Provide Lender with each of the documents set forth below at the following times
in form and substance satisfactory to Lender:

 

Weekly on the first Business Day of each week or more frequently if Lender
requests; provided that so long as (i) the Export Import Bank of the United
States has approved monthly reporting for the Borrowers, and (ii) no Liquidity
Trigger Event occurs, then such items will be required monthly no later than the
15th day of each calendar month   

(a) a Borrowing Base Certificate;

 

(b) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records;

 

(c) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to each Borrower’s and its Subsidiaries’ Accounts; and

 

(d) copies of invoices together with corresponding shipping and delivery
documents and credit memos together with corresponding supporting documentation
with respect to any invoice or credit memo in excess of an amount to be
determined from time to time by Lender.

Monthly (no later than the 15th day of each month) or more frequently if Lender
requests    (a) Inventory system/perpetual reports specifying the cost of each
Borrower’s and its Subsidiaries’ Inventory, by location and by category, with
additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if a Borrower has implemented electronic
reporting). Monthly (no later than the 15th day of each month) or more
frequently if Lender requests   

(a) a monthly Account roll-forward, in a format acceptable to Lender in its
discretion;

 

(b) a detailed listing and aging of each Borrower’s Accounts, together with a
reconciliation to the monthly Account roll-forward and supporting documentation
for any reconciling items noted (delivered electronically in an acceptable
format, if a Borrower has implemented electronic reporting);

 

(c) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base;

(d) a detailed Inventory system/perpetual report (delivered electronically in an
acceptable format, if a Borrower has implemented electronic reporting);

 

(e) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base; and

 

(f) a summary aging, by vendor, of each Borrower’s and its Subsidiaries’
accounts payable (delivered electronically in an acceptable format, if a
Borrower has implemented electronic reporting).

Monthly (no later than the 15th day of each month) or more frequently if Lender
requests    (a) a reconciliation of Accounts aging, trade accounts payable
aging, and Inventory perpetual of each Borrower to the general ledger and the
monthly financial statements, including any book reserves related to each
category. Annually, or more    (a) a detailed list of each Borrower’s and its
Subsidiaries’ customers, with address and contact

 

Schedule 6.2

Page 1



--------------------------------------------------------------------------------

frequently, if requested by Lender    information. Upon request by Lender   

(a) copies of purchase orders and invoices for Inventory and Equipment acquired
by each Borrower or its Subsidiaries;

 

(b) backlog report; and

 

(c) such other reports as to the Collateral or the financial condition of each
Borrower and its Subsidiaries, as Lender may reasonably request.

 

Schedule 6.2

Page 2



--------------------------------------------------------------------------------

Schedule 7.12(a)

TRANSACTIONS WITH AFFILIATES

Zhone Technologies, Inc. reimburses its Chairman, President, and Chief Executive
Officer, Morteza Ejabat, for the direct operating expenses incurred in the use
of his private air when used for business purposes, not to exceed $500,000 in
any fiscal year.

 

Schedule 7.12(a)



--------------------------------------------------------------------------------

EXHIBIT A

TO CREDIT AND SECURITY AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To: Wells Fargo Bank, National Association

245 S. Los Robles Avenue, 7th Floor

Attn: Relationship Manager—Zhone Technologies, Inc.

 

  Re: Compliance Certificate dated [            ], [    ], 201[    ]

Ladies and Gentlemen:

Reference is made to that certain Credit and Security Agreement (the “Credit
Agreement”) dated as of March 13, 2012, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, (“Lender”), and ZHONE TECHNOLOGIES, INC., and ZTI MERGER SUBSIDIARY
III, INC. (the “Borrowers”), and PREMISYS COMMUNICATIONS, INC., ZHONE
TECHNOLOGIES INTERNATIONAL, INC., PARADYNE NETWORKS, INC., and PARADYNE
CORPORATION (the “Guarantors”). Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.

Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned officer of
Zhone Technologies, Inc., a Delaware corporation, hereby certifies, on behalf of
itself and the other Borrowers and Guarantors, that:

1. The financial information of Borrower and its Subsidiaries furnished to
Lender pursuant to Section 6.1 of the Credit Agreement has been prepared in
accordance with GAAP (except for year-end adjustments and the lack of
footnotes), and fairly presents in all material respects the financial condition
of Borrower and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 6.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default.

4. The representations and warranties of Borrower and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date).

5. Borrower and its Subsidiaries are in compliance with the applicable covenants
contained in Section 8 of the Credit Agreement as demonstrated on Schedule 1
hereof.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this [        ] day of [            ], 201[    ].

 

ZHONE TECHNOLOGIES, INC.

By:  

 

Name:     Title:    

 

Exhibit A



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Financial Covenants

 

1. Minimum Liquidity.

Borrower’s and its Subsidiaries’ Liquidity, as of             , 201     is
$        , which [does/does not] satisfy the minimum Liquidity requirement set
forth in Section 8 of the Credit Agreement for such test date.

 

2. Minimum EBITDA

If, in accordance with Section 8(b) of the Credit Agreement, EBITDA is required
to be tested, Borrower’s and its Subsidiaries’ EBITDA, measured on a quarter-end
basis for the      month period ending             ,              is
$            , which [is/is not] greater than or equal to the amount set forth
in Section 8(b) of the Credit Agreement for the corresponding period.

 

3. Maximum Capital Expenditures

Borrowers’ Non-Financed Capital Expenditures for the      month period ending
            , 201    , was $        , which [does/does not] satisfy the
requirement set forth in Section 8(c) of the Credit Agreement for the
corresponding period.

 

Schedule 1 to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT B

TO CREDIT AND SECURITY AGREEMENT

CONDITIONS PRECEDENT

The obligation of Lender to make its initial extension of credit provided for in
this Agreement is subject to the fulfillment, to the satisfaction of Lender, of
each of the following conditions precedent:

(a) the Closing Date shall occur on or before March 16, 2012;

(b) Lender shall have received a letter duly executed by Borrower, for itself
and on behalf of each other Loan Party authorizing Lender to file appropriate
financing statements in such office or offices as may be necessary or, in the
opinion of Lender, desirable to perfect the security interests to be created by
the Loan Documents;

(c) Lender shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Lender, desirable to perfect the Lender’s Liens in and to the
Collateral, and Lender shall have received searches reflecting the filing of all
such financing statements;

(d) Lender shall have received each of the following documents, in form and
substance satisfactory to Lender, duly executed, and each such document shall be
in full force and effect:

(i) this Agreement and the other Loan Documents;

(ii) the Cash Management Documents,

(iii) the Control Agreements,

(iv) a disbursement letter executed and delivered by Borrower to Lender
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Lender,

(v) the Intercompany Subordination Agreement,

(vi) the Ex-Im Loan Documents,

(vii) the approval of the Ex-Im Credit Agreement (and other Ex-Im Loan
Documents, as applicable) by the Export-Import Bank of the United States, to the
extent deemed necessary by Lender; and

(viii) a letter, in form and substance satisfactory to Lender, from Silicon
Valley Bank (“Existing Lender”) to Lender respecting the amount necessary to
repay in full all of the obligations of the Borrowers and their Subsidiaries
owing to Existing Lender and obtain a release of all of the Liens existing in
favor of Existing Lender in and to the assets of Loan Parties and their
Subsidiaries, together with termination statements and other documentation
evidencing the termination by Existing Lender of its Liens in and to the
properties and assets of the Loan Parties and their Subsidiaries;

(e) Lender shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Loan Party is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;

(f) Lender shall have received copies of such Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified as true,
correct and complete by the Secretary of such Loan Party;

(g) Lender shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of each Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;

(h) Lender shall have received certificates of status with respect to each Loan
Party , each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the

 

Exhibit B

Page 1



--------------------------------------------------------------------------------

jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(i) Lender shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 6.6, the form and substance of
which shall be satisfactory to Lender;

(j) Lender shall have received an opinion of each Loan Party’s counsel in form
and substance satisfactory to Lender;

(k) Borrowers shall have Liquidity of at least $10,000,000 after giving effect
to (i) the initial extensions of credit hereunder, (ii) the payment of all fees
and expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents, and (iii) the payoff of all amounts owing
to Silicon Valley Bank;

(l) Lender shall have completed its business, legal, and collateral due
diligence, including (i) a collateral examination and review of each Borrower’s
and its Subsidiaries Books and verification of each Loan Party’s representations
and warranties to Lender, the results of which must be satisfactory to Lender,
and (ii) an inspection of each of the locations where each Loan Party’s and its
Subsidiaries’ Inventory is located, the results of which must be satisfactory to
Lender;

(m) Lender shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Borrower’s senior
management and key principals, and each other Loan Party, the results of which
shall be satisfactory to Lender;

(n) Lender shall have received a set of Projections of each Borrower for the 3
year period following the Closing Date (on a year by year basis, and for the 1
year period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Lender;

(o) Borrowers shall have paid all Lender Expenses incurred in connection with
the transactions evidenced by this Agreement to extent requested by Lender;
provided that Borrowers have received invoices for any such Lender Expenses
owing by Lender to any third party;

(p) Each Loan Party and each of its Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by such Loan Party or
its Subsidiaries of the Loan Documents or with the consummation of the
transactions contemplated thereby;

(q) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Lender; and

(r) Lender shall have received final credit approval for the Credit Facility and
the transactions described in this Agreement.

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

TO CREDIT AND SECURITY AGREEMENT

CONDITIONS SUBSEQUENT

1. No later 30 days after the Closing Date, Borrowers shall use their commercial
reasonable efforts to provide Lender with duly executed Collateral Access
Agreements with respect to the following locations of the Loan Parties: (i) 7195
Oakport Street, Oakland, California, (ii) 8545 126th Avenue N (G Bldg), Largo,
Florida, and (iii) 8625 126th Avenue N, Suite 100 (H Bldg), Largo, Florida;
provided that if Borrowers fail to provide such Collateral Access Agreements (in
form and substance acceptable to Lender), Lender may establish (in Lender’s
discretion) a Reserve of up to three (3) months rent for each location that
Lender does not receive a Collateral Access Agreement.

2. No later than 15 days after the Closing Date, Borrowers shall arrange for the
delivery to Lender of original stock certificates, and stock powers (in form and
substance acceptable to Lender) representing 100% of the issued and outstanding
shares of stock for ZTI Merger Subsidiary III, Inc., Premisys Communications,
Inc., Xybridge Technologies, Inc., Zhone Technologies International, Inc.,
Paradyne Networks, Inc., and Paradyne Corporation.

3. No later than 7 days after the Closing Date, Borrowers shall arrange for the
delivery to Lender of fully executed Control Agreements for Borrowers’ accounts
maintained with Silicon Valley Bank.

4. No later than 15 days after the Closing Date, Borrowers shall provide
evidence to Lender of the assignment of US Patent number 7430202 from Elastic
Networks, Inc. to Paradyne Corporation.

5. No later than 30 days after the Closing Date, Borrowers shall provided
evidence to Lender of the release of the security interest held by CIT
Group/Business Credit, Inc. with respect to the SLMS trademark (registration
number 2608096).

 

Exhibit C

Page 1



--------------------------------------------------------------------------------

EXHIBIT D

TO CREDIT AND SECURITY AGREEMENT

REPRESENTATIONS AND WARRANTIES

 

  5.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized capital Stock of each Loan Party, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. Other than as described on
Schedule 5.1(b) to the Information Certificate, there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Loan Party is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital Stock or any security convertible into or exchangeable for
any of its capital Stock.

(c) Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

(d) Except as set forth on Schedule 5.1(c) to the Information Certificate, there
are no subscriptions, options, warrants, or calls relating to any shares of any
Loan Party’s or any Loan Party’s Subsidiaries’ capital Stock, including any
right of conversion or exchange under any outstanding security or other
instrument. No Loan Party nor any of its Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of such Loan Party’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.

 

  5.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
cause a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interest holders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

5.3 Governmental Consents. Except for those approvals which have already been
obtained and are in full force and effect, no consent, approval, authorization,
or other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (i) for the grant of a
Security Interest by such Loan Party in and to the Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
such Loan Party, or (ii) for the exercise by Lender of the voting or other
rights provided for in this Agreement with respect to the Investment Related
Property or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition of
Investment Related Property by laws affecting the offering and sale of
securities generally. No Intellectual

 

Exhibit D

Page 1



--------------------------------------------------------------------------------

Property License of any Loan Party that is necessary to the conduct of such Loan
Party’s business requires any consent of any other Person in order for such Loan
Party to grant the security interest granted hereunder in such Loan Party’s
right, title or interest in or to such Intellectual Property License.

5.4 Binding Obligations. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

5.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 6.1 and most recent collateral reports delivered pursuant to
Section 6.2, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

5.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The exact legal name of (within the meaning of Section 9-503 of the Code)
and jurisdiction of organization of each Loan Party and each of its Subsidiaries
is set forth on Schedule 5.6(a) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 5.6(b) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on
Schedule 5.6(c) to the Information Certificate (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement).

(d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party
holds any Commercial Tort Claims that has a value exceeding $50,000, except as
set forth on Schedule 5.6(d) to the Information Certificate.

5.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Loan Party, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

(b) Schedule 5.7(b) to the Information Certificate sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $250,000 that, as of the Closing Date, is
pending or, to the knowledge of any Loan Party, after due inquiry, threatened
against a Loan Party or any of its Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

5.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

5.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Lender have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of

 

Exhibit D

Page 2



--------------------------------------------------------------------------------

operations for the period then ended. Since December 31, 2010, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Change with respect to the Loan Parties and their
Subsidiaries.

5.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

5.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

5.12 Environmental Condition. Except as set forth on Schedule 5.12 to the
Information Certificate, (a) to each Loan Party’s knowledge, no Loan Party’s nor
any of its Subsidiaries’ properties or assets has ever been used by a Loan
Party, its Subsidiaries, or by previous owners or operators in the disposal of,
or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.13 Intellectual Property. Each Loan Party and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted.

5.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

5.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 5.15 to the
Information Certificate (as updated pursuant to Section 6.12(j)(iv)) is a
listing of all of the Loan Parties’ and their Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

5.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about each Borrower’s industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about such Borrower’s
industry) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Lender for the periods ending December 31, 2012 and December 31,
2013 represent, and as of the date on which any other Projections are delivered
to Lender, such additional Projections represent, each Borrower’s good faith
estimate, on the date such Projections are delivered, of the Loan Parties’ and
their Subsidiaries’ future performance for the periods covered thereby based
upon assumptions believed by Borrowers to be reasonable at the time of the
delivery thereof to Lender.

5.17 Material Contracts. Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and its Subsidiaries as of the most recent date on which Borrowers
provided their Compliance Certificate pursuant to Section 6.1; provided,
however, that any Borrower may amend Schedule 5.17 to the Information
Certificate to add additional Material Contracts so long as such amendment
occurs by written notice to Lender on the date that such Borrower provides its

 

Exhibit D

Page 3



--------------------------------------------------------------------------------

Compliance Certificate. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to such
Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 7.7(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

5.18 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.19 Indebtedness. Set forth on Schedule 5.19 to the Information Certificate is
a true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

5.20 Payment of Taxes. Except as otherwise permitted under Section 6.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable. No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

5.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.

5.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

5.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

5.24 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrowers, threatened against any Loan Party or
any of its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party or any of
its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or any of
its Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrowers, after due inquiry, no union
representation question existing with respect to the employees of any Loan Party
or its Subsidiaries and no union organizing activity taking place with respect
to any of the employees of any Loan Party or its Subsidiaries. No Loan Party or
any of its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of Loan Parties and

 

Exhibit D

Page 4



--------------------------------------------------------------------------------

its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change. All material payments due from any Loan Party or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

5.25 [Intentionally Omitted].

5.26 Collateral.

(a) Real Property. Schedule 5.26(a) to the Information Certificate sets forth
all Real Property owned by any of the Loan Parties as of the Closing Date.

(b) Intellectual Property. As of the Closing Date, Schedule 5.26(b) to the
Information Certificate provides a complete and correct list of: (i) all
registered Copyrights owned by any Loan Party, all applications for registration
of Copyrights owned by any Loan Party, and all other Copyrights owned by any
Loan Party and material to the conduct of the business of any Loan Party;
(ii) all Intellectual Property Licenses entered into by any Loan Party pursuant
to which (A) any Loan Party has provided any license or other rights in
Intellectual Property owned or controlled by such Loan Party to any other Person
or (B) any Person has granted to any Loan Party any license or other rights in
Intellectual Property owned or controlled by such Person that is material to the
business of such Loan Party, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Loan Party; (iii) all Patents owned by any Loan
Party and all applications for Patents owned by any Loan Party; and (iv) all
registered Trademarks owned by any Loan Party, all applications for registration
of Trademarks owned by any Loan Party, and all other Trademarks owned by any
Loan Party and material to the conduct of the business of any Loan Party.

(i) all employees and contractors of each Loan Party who were involved in the
creation or development of any Intellectual Property for such Loan Party that is
necessary to the business of such Loan Party have signed agreements containing
assignment of Intellectual Property rights to such Loan Party and obligations of
confidentiality;

(ii) to each Loan Party’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Loan Party, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change;

(iii) to each Loan Party’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Loan Party and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect; and

(iv) each Loan Party has taken reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all trade secrets owned by
such Loan Party that are necessary in the business of such Loan Party;

(c) Pledged Interests. (i) Except as set forth on Schedule 5.26(c) or except for
the Security Interest created hereby, each Loan Party is and will at all times
be the sole holder of record and the legal and beneficial owner, free and clear
of all Liens other than Permitted Liens, of the Pledged Interests indicated in
the Information Certificate as being owned by such Loan Party and, when acquired
by such Loan Party, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and non-assessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Stock of the Pledged Companies of
such Loan Party identified in the Information Certificate as supplemented or
modified by any Joinder to this Agreement; (iii) such Loan Party has the right
and requisite authority to pledge, the Investment Related Property pledged by
such Loan Party to Lender as provided herein; (iv) all actions necessary or
desirable to perfect and establish the first priority of, or otherwise protect,
Lender’s Liens in the Investment Related Property, and the proceeds thereof,
have been duly taken, upon (A) the execution and delivery of this Agreement;
(B) the taking of possession by Lender (or its Lender or designee) of any
certificates representing the Pledged Interests, together with undated powers
(or other documents of transfer acceptable to Lender) endorsed in blank by the
applicable Loan Party; (C) the filing of financing statements in the applicable
jurisdiction set forth on Schedule 5.6(a) to the Information Certificate for
such Loan Party with respect to the Pledged Interests of such Loan Party that
are not represented by certificates, and (D) with respect to any Securities
Accounts, the delivery of Control Agreements with respect thereto; and (v) each
Loan Party has delivered to and deposited with Lender all certificates
representing the Pledged Interests owned by such Loan Party to the extent such
Pledged Interests are represented by certificates, and undated powers (or other
documents of transfer acceptable to Lender) endorsed in blank with respect to
such certificates. None of the Pledged Interests owned or held by such Loan
Party has been issued or

 

Exhibit D

Page 5



--------------------------------------------------------------------------------

transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject. As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Borrower hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute investment company
securities, and (C) are not held by such Loan Party in a securities account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement
provide that such Pledged Interests are securities governed by Section 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction

(d) Valid Security Interest. This Agreement creates a valid security interest in
the Collateral of each Loan Party, to the extent a security interest therein can
be created under the Code, securing the payment of the Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Loan Party, as a debtor, and Lender for itself and as
agent for the Bank Product Providers, as secured party, in the jurisdictions
listed next to such Loan Party’s name on Schedule 5.6(a) to the Information
Certificate. Upon the making of such filings, Lender shall have a first priority
perfected security interest in the Collateral of each Loan Party to the extent
such security interest can be perfected by the filing of a financing statement,
subject to Permitted Liens which are purchase money Liens. Upon filing of the
Copyright Security Agreement with the United States Copyright Office, filing of
the Patent and Trademark Security Agreement with the PTO, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 5.6(a)
to the Information Certificate, all action necessary or desirable to protect and
perfect the Security Interest in and to on each Loan Party’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Loan Party. All action by any Loan Party necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.

5.27 Eligible Accounts. As to each Account that is identified by a Borrower as
an Eligible Account in a Borrowing Base Certificate submitted to Lender, as of
such date, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of such
Borrower’s business, (b) owed to such Borrower, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Lender-discretionary criteria) set forth in the definition of Eligible Accounts.

5.28 Eligible Inventory. As to each item of Inventory that is identified by
Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Lender, as of such date, such Inventory is (a) of good and merchantable quality,
free from known defects, and (b) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Lender-discretionary criteria) set
forth in the definition of Eligible Inventory.

5.29 Locations of Inventory and Equipment. The Inventory and Equipment (other
than vehicles or Equipment out for repair) of the Loan Parties and their
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or in-transit between or to, the locations identified on
Schedule 5.29 to the Information Certificate (as such Schedule may be updated
pursuant to Section 6.14).

5.30 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

5.31 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the IRC and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the IRC has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
IRC and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the IRC, or
an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to result in a
Material Adverse Change. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Change.

 

Exhibit D

Page 6



--------------------------------------------------------------------------------

(c) No ERISA Event has occurred, and neither the Loan Parties nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Loan Parties and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the IRC) is 60% or higher and neither the Loan Parties nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Loan
Parties nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Loan Parties nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) No Loan Party or any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than Pension Plans not otherwise prohibited by
this Agreement.

 

Exhibit D

Page 7



--------------------------------------------------------------------------------

EXHIBIT E

TO CREDIT AND SECURITY AGREEMENT

INFORMATION CERTIFICATE

OF

ZHONE TECHNOLOGIES, INC.

(and Subsidiaries)

Dated: March 13, 2012

Wells Fargo Bank, National Association

245 S. Los Robles Avenue, 7th Floor

Pasadena, CA 91101

Attn: Relationship Manager—Zhone Technologies, Inc.

In connection with certain financing provided or to be provided by Wells Fargo
Bank, National Association (“Lender”), each of the undersigned Borrowers and
Guarantors (each a “Loan Party”) represents and warrants to Lender the following
information about each Loan Party (capitalized terms not specifically defined
shall have the meaning set forth in the Agreement):

 

1. Attached as Schedule 5.1(b) is a complete and accurate description of (i) the
authorized capital Stock of each Loan Party and its Subsidiaries, by class, and
the number of shares issued and outstanding and the names of the owners thereof
(including stockholders, members and partners) and their holdings, all as of the
date of this Agreement, (ii) all subscriptions, options, warrants or calls
relating to any shares of any Loan Party’s or its Subsidiaries’ capital Stock,
including any right of conversion or exchange; (iii) each stockholders’
agreement, restrictive agreement, voting agreement or similar agreement relating
to any such capital Stock; and (iv) and organization chart of each Loan Party
and all Subsidiaries.

 

2. Each Loan Party is affiliated with, or has ownership in, the entities
(including Subsidiaries) set forth on Schedule 5.1(c).

 

3. The Loan Parties use the following trade name(s) in the operation of their
business (e.g. billing, advertising, etc.):

The Loan Parties use the following trade name in advertising: “Zhone
Technologies, Inc.”. The Loan Parties do not invoice under this name.

 

4. Each of the Loan Parties is a registered organization of the following type:

ZHONE TECHNOLOGIES, INC. – a Delaware corporation.

ZTI MERGER SUBSIDIARY III, INC. – a Delaware corporation

PREMISYS COMMUNICATIONS, INC. – a Delaware corporation

ZHONE TECHNOLOGIES INTERNATIONAL, INC. – a Delaware corporation

PARADYNE NETWORKS, INC. – a Delaware corporation

PARADYNE CORPORATION – a Delaware corporation

 

5. The exact legal name (within the meaning of Section 9-503 of the Code) of
each Loan Party as set forth in its respective certificate of incorporation,
organization or formation, or other public organic document, as amended to date
is set forth in Schedule 5.5(a).

 

Exhibit E

Page 1



--------------------------------------------------------------------------------

6. Each Loan Party is organized solely under the laws of the State set forth on
Schedule 5.6(a). Each Loan Party is in good standing under those laws and no
Loan Party is organized in any other State.

 

7. The chief executive office and mailing address of each Loan Party is located
at the address set forth on Schedule 5.6(b) hereto.

 

8. The books and records of each Loan Party pertaining to Accounts, contract
rights, Inventory, and other assets are located at the addresses specified on
Schedule 5.6(b).

 

9. The identity and Federal Employer Identification Number of each Loan Party
and organizational identification number, if any, is set forth on
Schedule 5.6(c). (Please Use Form Attached)

 

10. No Loan Party has any Commercial Tort Claims, except as set forth on
Schedule 5.6(d).

 

11. There are no judgments, actions, suits, proceedings or other litigation
pending by or against or threatened by or against any Loan Party, any of its
Subsidiaries and/or Affiliates or any of its officers or principals, except as
set forth on Schedule 5.7(b).

 

12. During the past five (5) years, the name as set forth in each Loan Party’s
organizational documentation filed of record with the applicable state authority
has been changed as follows:

None.

 

13. Since the dates of their respective organization, the Loan Parties have made
or entered into the following mergers or acquisitions:

See Annex A.

 

14. Each Loan Party’s assets are owned and held free and clear of Liens (other
than Permitted Liens) mortgages, pledges, security interests (other than those
certain Security Interests granted under the Credit Agreement), encumbrances or
charges except as set forth below:

See Schedule P-2 to the Agreement.

 

15. Each Loan Party has been and remains in compliance with all environmental
laws applicable to its business or operations except as set forth on
Schedule 5.12.

 

16. The Loan Parties do not have any Deposit Accounts, investment accounts,
Securities Accounts or similar accounts with any bank, securities intermediary
or other financial institution, except as set forth on Schedule 5.15 for the
purposes and of the types indicated therein.

 

17. No Loan Party is a party to or bound by a collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth below: (indicate date of agreement, parties to agreement, description
of employees covered, and date of termination)

None.

 

18. Set forth on Schedule 5.17 is a reasonably detailed description of each
Material Contract of each Loan Party and its Subsidiaries as of the date of the
Agreement.

 

19. Set forth on Schedule 5.19 is a true and complete list of all Indebtedness
of each Loan Party and its Subsidiaries outstanding immediately prior to the
Closing Date.

 

Exhibit E

Page 2



--------------------------------------------------------------------------------

20. No Loan Party has made any loans or advances or guaranteed or otherwise
become liable for the obligations of any others, except as set forth below:

See Annex C.

 

21. No Loan Party has any Chattel Paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:

None.

 

22. No Loan Party owns or licenses any Trademarks, Patents, Copyrights or other
Intellectual Property, and is not a party to any Intellectual Property License
except as set forth on Schedule 5.26 (indicate type of Intellectual Property and
whether owned or licensed, registration number, date of registration, and, if
licensed, the name and address of the licensor).

 

23. Schedule 5.26(a) sets forth all Real Property owned by each Loan Party.

 

24. The Inventory, Equipment and other goods of each Loan Party are located only
at the locations set forth on Schedule 5.29.

 

25. As set forth in Section 6.12(j)(ii) of the Credit Agreement, each Loan Party
shall maintain Cash Management Services of a type and on terms reasonably
satisfactory to Lender at one or more of the banks set forth on
Schedule 6.12(j).

 

26. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

None.

 

27. Except as set forth on Schedule 7.15, there are no consignment, bill and
hold, sale or return, sale on approval or conditional sale arrangements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit E

Page 3



--------------------------------------------------------------------------------

Lender shall be entitled to rely upon the foregoing in all respects and the
undersigned is duly authorized to execute and deliver this Information
Certificate on behalf of each Loan Party.

Very truly yours,

ZHONE TECHNOLOGIES, INC.

ZTI MERGER SUBSIDIARY III, INC.

PREMISYS COMMUNICATIONS, INC.

ZHONE TECHNOLOGIES INTERNATIONAL, INC.

PARADYNE NETWORKS, INC.

PARADYNE CORPORATION

 

By:  

/s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT F

TO CREDIT AND SECURITY AGREEMENT

Form of Pledged Interest Addendum

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of [            ] [    ], 201[    ]
(this “Pledged Interests Addendum”), is delivered pursuant to Section 6.12(k) of
the Credit Agreement referred to below. The undersigned hereby agree that this
Pledged Interests Addendum may be attached to that certain Credit and Security
Agreement, dated as of [            ] [    ], 2012 (as amended, restated,
supplemented, renewed, extended or otherwise modified from time to time, the
“Credit Agreement”), by and among Wells Fargo Bank, National Association
(“Lender”), the undersigned, and the other Borrowers and Guarantors party
thereto. Initially capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement or, if not defined
therein, in the Credit Agreement. The undersigned hereby agree that the
additional interests listed on Schedule I attached hereto shall be and become
part of the Pledged Interests pledged by the undersigned to Lender in the Credit
Agreement, with the same force and effect as if originally named therein.
Without limiting the generality of the foregoing, the undersigned hereby grant
to Lender a security interest in the Pledged Interests described on Schedule I
attached hereto to secure all now existing or hereafter arising Obligations.

This Pledged Interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If any of
the undersigned delivers an executed counterpart of this Pledged Interests
Addendum by telefacsimile or other electronic method of transmission, such
person shall also deliver an original executed counterpart of this Pledged
Interests Addendum but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Pledged Interests Addendum.

The undersigned hereby certify that the representations and warranties set forth
in Section 5 of the Credit Agreement of the undersigned are true and correct in
all material respects as to the Pledged Interests listed herein on and as of the
date hereof.

THE TERMS AND CONDITIONS OF SECTION 13 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE INTO THIS PLEDGED INTERESTS ADDENDUM.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

[—NAME OF ENTITY—]

By:

 

 

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

  

Name of Pledged

Company

  

Number of

Shares/Units

  

Class of

Interests

  

Percentage of

Class Owned

  

Certificate

Nos.

                                            

 

Schedule R-1

Page 1